Exhibit 10.1

 

 

 

$60,000,000 SENIOR SECURED CREDIT FACILITIES

 

 

CREDIT AGREEMENT

 

 

AMONG

 

 

UNITED ONLINE, INC.,

 

 

AS BORROWER,

 

 

THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO,

 

 

AND

 

 

SILICON VALLEY BANK,

 

 

AS ADMINISTRATIVE AGENT

 

 

DATED AS OF AUGUST 11, 2008

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

 

 

Page

 

 

 

 

 

SECTION 1.

 

DEFINITIONS

 

1

 

 

 

 

 

1.1

 

Defined Terms

 

1

 

 

 

 

 

1.2

 

Other Definitional Provisions

 

17

 

 

 

 

 

SECTION 2.

 

AMOUNT AND TERMS OF COMMITMENTS

 

18

 

 

 

 

 

2.1

 

Commitments

 

18

 

 

 

 

 

2.2

 

Procedure for Loan Borrowing

 

18

 

 

 

 

 

2.3

 

Repayment of Loans

 

18

 

 

 

 

 

2.4

 

Loan Fees, etc.

 

18

 

 

 

 

 

2.5

 

Optional Prepayments

 

18

 

 

 

 

 

2.6

 

Mandatory Prepayments

 

19

 

 

 

 

 

2.7

 

Conversion and Continuation Options

 

19

 

 

 

 

 

2.8

 

Limitations on Eurodollar Tranches

 

20

 

 

 

 

 

2.9

 

Interest Rates and Payment Dates

 

20

 

 

 

 

 

2.10

 

Computation of Interest and Fees

 

20

 

 

 

 

 

2.11

 

Inability to Determine Interest Rate

 

21

 

 

 

 

 

2.12

 

Pro Rata Treatment and Payments

 

21

 

 

 

 

 

2.13

 

Requirements of Law

 

22

 

 

 

 

 

2.14

 

Taxes

 

23

 

 

 

 

 

2.15

 

Indemnity

 

25

 

 

 

 

 

2.16

 

Change of Lending Office

 

26

 

 

 

 

 

2.17

 

Notes

 

26

 

 

 

 

 

SECTION 3.

 

INTENTIONALLY BLANK

 

26

 

 

 

 

 

SECTION 4.

 

REPRESENTATIONS AND WARRANTIES

 

26

 

 

 

 

 

4.1

 

Financial Condition

 

26

 

 

 

 

 

4.2

 

No Change

 

27

 

 

 

 

 

4.3

 

Existence; Compliance with Law

 

27

 

 

 

 

 

4.4

 

Power, Authorization; Enforceable Obligations

 

27

 

 

 

 

 

4.5

 

No Legal Bar

 

27

 

 

 

 

 

4.6

 

Litigation

 

28

 

 

 

 

 

4.7

 

No Default

 

28

 

 

 

 

 

4.8

 

Ownership of Property; Liens

 

28

 

 

 

 

 

4.9

 

Intellectual Property

 

28

 

i

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

4.10

 

Taxes

 

28

 

 

 

 

 

4.11

 

Federal Regulations

 

28

 

 

 

 

 

4.12

 

Labor Matters

 

29

 

 

 

 

 

4.13

 

ERISA

 

29

 

 

 

 

 

4.14

 

Investment Company Act; Other Regulations

 

29

 

 

 

 

 

4.15

 

Subsidiaries

 

30

 

 

 

 

 

4.17

 

Environmental Matters

 

30

 

 

 

 

 

4.18

 

Accuracy of Information, etc.

 

31

 

 

 

 

 

4.19

 

Security Documents

 

31

 

 

 

 

 

4.20

 

Solvency

 

31

 

 

 

 

 

4.21

 

Designated Senior Indebtedness

 

32

 

 

 

 

 

4.22

 

Brokerage Commissions

 

32

 

 

 

 

 

4.23

 

Anti-Terrorism Laws

 

32

 

 

 

 

 

SECTION 5.

 

CONDITIONS PRECEDENT

 

32

 

 

 

 

 

5.1

 

Conditions to Extension of Credit

 

32

 

 

 

 

 

SECTION 6.

 

AFFIRMATIVE COVENANTS

 

34

 

 

 

 

 

6.1

 

Financial Statements

 

34

 

 

 

 

 

6.2

 

Certificates; Other Information

 

35

 

 

 

 

 

6.3

 

Payment of Obligations

 

36

 

 

 

 

 

6.4

 

Maintenance of Existence; Compliance

 

36

 

 

 

 

 

6.5

 

Maintenance of Property; Insurance

 

36

 

 

 

 

 

6.6

 

Inspection of Property; Books and Records; Discussions

 

36

 

 

 

 

 

6.7

 

Notices

 

36

 

 

 

 

 

6.8

 

Environmental Laws

 

37

 

 

 

 

 

6.9

 

Operating Accounts

 

38

 

 

 

 

 

6.11

 

Additional Collateral, etc.

 

38

 

 

 

 

 

SECTION 7.

 

NEGATIVE COVENANTS

 

40

 

 

 

 

 

7.1

 

Financial Condition Covenants

 

40

 

 

 

 

 

7.2

 

Indebtedness

 

40

 

 

 

 

 

7.3

 

Liens

 

41

 

 

 

 

 

7.4

 

Fundamental Changes

 

43

 

 

 

 

 

7.5

 

Disposition of Property

 

44

 

ii

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

7.6

 

Restricted Payments

 

44

 

 

 

 

 

7.7

 

Reserved

 

45

 

 

 

 

 

7.8

 

Investments

 

45

 

 

 

 

 

7.9

 

Optional Payments and Modifications of Certain Preferred Stock and Debt
Instruments

 

46

 

 

 

 

 

7.10

 

Transactions with Affiliates

 

47

 

 

 

 

 

7.11

 

Sale Leaseback Transactions

 

47

 

 

 

 

 

7.12

 

Swap Agreements

 

47

 

 

 

 

 

7.13

 

Changes in Fiscal Periods

 

47

 

 

 

 

 

7.14

 

Negative Pledge Clauses

 

47

 

 

 

 

 

7.15

 

Clauses Restricting Subsidiary Distributions

 

48

 

 

 

 

 

7.16

 

Lines of Business

 

48

 

 

 

 

 

7.17

 

Amendments to Organizational Agreements and Material Contracts

 

48

 

 

 

 

 

7.18

 

Anti-Terrorism Law

 

49

 

 

 

 

 

7.19

 

Embargoed Person

 

49

 

 

 

 

 

7.20

 

Anti-Money Laundering

 

49

 

 

 

 

 

SECTION 8.

 

EVENTS OF DEFAULT

 

49

 

 

 

 

 

8.1

 

Events of Default

 

49

 

 

 

 

 

SECTION 9.

 

THE ADMINISTRATIVE AGENT

 

51

 

 

 

 

 

9.1

 

Appointment and Authority

 

51

 

 

 

 

 

9.2

 

Delegation of Duties

 

52

 

 

 

 

 

9.3

 

Exculpatory Provisions

 

52

 

 

 

 

 

9.4

 

Reliance by the Administrative Agent

 

53

 

 

 

 

 

9.5

 

Notice of Default

 

53

 

 

 

 

 

9.6

 

Non-Reliance on the Administrative Agent and Other Lenders

 

53

 

 

 

 

 

9.7

 

Indemnification

 

54

 

 

 

 

 

9.8

 

Agent in Its Individual Capacity

 

54

 

 

 

 

 

9.9

 

Successor Administrative Agent

 

54

 

 

 

 

 

SECTION 10.

 

MISCELLANEOUS

 

55

 

 

 

 

 

10.1

 

Amendments and Waivers

 

55

 

 

 

 

 

10.2

 

Notices

 

56

 

 

 

 

 

10.3

 

No Waiver; Cumulative Remedies

 

57

 

 

 

 

 

10.4

 

Survival of Representations and Warranties

 

57

 

iii

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

10.5

 

Payment of Expenses and Taxes

 

57

 

 

 

 

 

10.6

 

Successors and Assigns; Participations and Assignments

 

58

 

 

 

 

 

10.7

 

Adjustments; Set-off

 

60

 

 

 

 

 

10.8

 

Counterparts

 

61

 

 

 

 

 

10.9

 

Severability

 

61

 

 

 

 

 

10.10

 

Integration

 

61

 

 

 

 

 

10.11

 

GOVERNING LAW

 

62

 

 

 

 

 

10.12

 

Submission To Jurisdiction; Waivers

 

62

 

 

 

 

 

10.13

 

Acknowledgements

 

63

 

 

 

 

 

10.14

 

Releases of Guarantees and Liens

 

63

 

 

 

 

 

10.15

 

Confidentiality

 

63

 

 

 

 

 

10.16

 

Patriot Act

 

64

 

 

 

 

 

10.17

 

Publicity and Related Matters

 

64

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

1.1

 

Commitments

4.15

 

Subsidiaries

4.19(a)

 

UCC Filing Jurisdictions

7.2(d)

 

Existing Indebtedness

7.3(f)

 

Existing Liens

7.8(i)

 

Existing Investments

 

 

 

EXHIBITS:

 

 

 

A

 

Form of Guarantee and Collateral Agreement

B

 

Form of Compliance Certificate

C

 

Form of Closing Certificate

D

 

Form of Assignment and Assumption

E

 

Form of Exemption Certificate

F

 

Form of Addendum

G

 

Form of Note

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT (this “Agreement”), dated as of August 11, 2008, among UNITED
ONLINE, INC., a Delaware corporation (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”) and SILICON VALLEY BANK (“SVB”), as administrative
agent (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower, UNOLA CORP., a Delaware corporation (“Merger Sub”) and FTD
Group, Inc. (“Target”) have entered into the Agreement and Plan of Merger dated
as of April 30, 2008 (the “Merger Agreement”), pursuant to which Merger Sub
shall merge with and into Target, whereupon the separate existence of Merger Sub
shall cease, and Target shall be the surviving corporation;

 

WHEREAS, the Borrower desires to obtain financing for working capital
requirements, to fund the acquisition of the Target (the “Acquisition”) and for
other corporate purposes of the Loan Parties (including Investments to the
extent permitted hereunder);

 

WHEREAS, the Lenders have agreed to extend Loans to the Borrower in aggregate
principal amount of $60,000,000;

 

WHEREAS, the Borrower has agreed to secure all of its Obligations by granting to
the Administrative Agent, for the benefit of the Secured Parties, a First
Priority lien on substantially all of its assets;

 

WHEREAS, each of the Guarantors has agreed to guarantee the Obligations of the
Borrower and to secure their respective Obligations by granting to the
Administrative Agent, for the benefit of the Secured Parties, a First Priority
lien on substantially all of its assets; and

 

WHEREAS, the proceeds of the extensions of credit under this Agreement may be
used in part to enable the Borrower to make valuable transfers to one or more of
the Guarantors in connection with the operation of their respective businesses.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

SECTION 1.  DEFINITIONS

 

1.1  Defined Terms.  As used in this Agreement (including the recitals hereof),
the terms listed in this Section 1.1 shall have the respective meanings set
forth in this Section 1.1.

 

“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the Prime Rate in effect on such day.  Any change in
the ABR due to a change in the Prime Rate shall be effective as of the opening
of business on the effective day of such change in the Prime Rate.

 

“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.

 

“Acquisition”:  as defined in the preamble hereto.

 

“Addendum”:  an instrument, substantially in the form of Exhibit F, by which a
Lender becomes a party to this Agreement.

 

1

--------------------------------------------------------------------------------


 

“Administrative Agent”:  SVB, together with its affiliates, as the
administrative agent under this Agreement and the other Loan Documents, together
with any of its successors in such capacity.

 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

 

“Agreement”:  as defined in the preamble hereto.

 

“Anti-Terrorism Laws”:  as defined in Section 4.23(a).

 

“Applicable Margin”:  for each Type of Loan, the rate per annum set forth under
the relevant column heading below:

 

Eurodollar Loans

 

ABR Loans

 

 

 

 

 

3.50%

 

2.00%

 

 

“Approved Fund”:  as defined in Section 10.6(b).

 

“Assignee”:  as defined in Section 10.6(b).

 

“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit D.

 

“Benefitted Lender”:  as defined in Section 10.7(a).

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”:  as defined in the preamble hereto.

 

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Business”:  as defined in Section 4.17(b).

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in the State of California are authorized or required by law to
close, provided, that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

 

“California UCC”:  the Uniform Commercial Code as in effect from time to time in
the State of California.

 

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal

 

2

--------------------------------------------------------------------------------


 

property, or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP and, for the purposes of this Agreement, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency or instrumentality thereof, in each case maturing within one year from
the date of acquisition; (b) certificates of deposit, time deposits, eurodollar
time deposits or overnight bank deposits having maturities of six months or less
from the date of acquisition issued at the time of acquisition by any Lender or
by any commercial bank organized under the laws of the United States or any
state thereof having combined capital and surplus of not less than $250,000,000;
(c) commercial paper of an issuer rated at the time of acquisition at least A-1
by S&P or P-1 by Moody’s, or carrying an equivalent rating by a nationally
recognized rating agency and maturing within nine months from the date of
acquisition; (d) repurchase obligations of any Lender or of any commercial bank
for underlying securities of the types described in clauses (a) and (b) of this
definition at the time of acquisition, having a term of not more than 30 days;
(e) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at the time of acquisition at
least A by S&P or A by Moody’s; (f) securities with maturities of six months or
less from the date of acquisition backed by standby letters of credit issued by
any Lender or any commercial bank satisfying the requirements of clause (b) of
this definition at the time of acquisition; (g) money market mutual or similar
funds that invest at least  95% of their assets satisfying the requirements of
clauses (a) through (f) of this definition; or (h) money market funds that
(i) comply with the criteria set forth in SEC Rule 2a-7 under the Investment
Company Act of 1940, as amended, at the time of acquisition (ii) are rated AAA
by S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$500,000,000 at the time of acquisition.

 

“Change of Control”:  (a) at any time, a “person” or “group” within the meaning
of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) becomes the direct or indirect “beneficial owner,” as defined in
Rule 13d-3 under the Exchange Act, of shares of the Capital Stock representing
more than 35% of the voting power of the Capital Stock entitled to vote
generally in the election of board of directors of the Borrower or (b) at any
time, the board of directors of Borrower shall cease to consist of a majority of
Continuing Directors.

 

“Classmates”: Classmates Media Corporation.

 

“Classmates IPO”: the initial public offering of Classmates.

 

“Closing Date”:  the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is August 11, 2008.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

3

--------------------------------------------------------------------------------


 

“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

 

“Commitment”:  as to any Lender, the obligation of such Lender, if any, to make
a Loan to the Borrower in a principal amount not to exceed the amount set forth
under the heading “Commitment” opposite such Lender’s name on Schedule 1.1.  The
original aggregate amount of the Commitments is $60,000,000.

 

“Commonly Controlled Entity”:  any trade or business, whether or not
incorporated, that is under common control with Borrower within the meaning of
Section 4001 of ERISA or is part of a group that includes Borrower and that is
treated as a single employer under Section 414 of the Code.

 

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Consolidated Capital Expenditures”:  for any period, with respect to any
Person, the aggregate of (a) all expenditures (whether paid in cash or other
consideration or accrued as a liability and including that portion of Capital
Lease Obligations which is capitalized on the consolidated balance sheet of the
Group Members by such Person and its Subsidiaries) during such period for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs,
improvements and building expenses during such period) that, in conformity with
GAAP, are included in “additions to property, plant or equipment” or comparable
items reflected in the consolidated statement of cash flows of such Person and
its Subsidiaries and (b) all capitalized software costs of such Person accrued
in respect of such period in conformity with GAAP, minus the sum of the
following to the extent included in calculating Consolidated Capital
Expenditures during such period: (i) any Permitted Acquisition consummated
during such period, (ii) capital expenditures in respect of the reinvestment of
net asset sale proceeds during such period, (iii) capital expenditures in
respect of the reinvestment of insurance/condemnation proceeds during such
period and (iv) capital expenditures funded with the proceeds of equity
issuances. For purposes of this definition, the purchase price of equipment that
is purchased simultaneously with the trade-in of existing equipment or with
insurance proceeds shall be deemed to be a Consolidated Capital Expenditure only
to the extent of the gross amount of such purchase price less the credit granted
by the seller of such equipment for the equipment being traded in at such time
or the amount of such proceeds, as the case may be.

 

“Consolidated Cash Interest Expense”:  for any period, Consolidated Interest
Expense for such period excluding (x) interest expense not payable in cash and
(y) amortization of discount and amortization of debt issuance costs.

 

“Consolidated EBITDA”:  for any period, (a) the sum, without duplication, of the
amounts for such period of (i) Consolidated Net Income, (ii) Consolidated
Interest Expense, (iii) provisions for taxes based on income (including
provisions to the extent necessary to permit Borrower and the Restricted
Subsidiaries to discharge their consolidated, combined or other group tax
liabilities), (iv) total depreciation expense, (v) total amortization expense,
(vi) costs associated with the transactions contemplated by the Merger Agreement
(including for the avoidance of doubt transaction costs paid by Borrower or a
Restricted Subsidiary in connection with the financings by Target with respect
to the Merger Agreement) and hereunder, (vii) all extraordinary, unusual or
non-recurring losses, charges or expenses (minus any extraordinary, unusual or
non-recurring gains (other than the proceeds of business interruption
insurance)), (viii) all other non-cash items, including, without limitation,
non-cash stock compensation expenses for officers, directors, employees and
consultants (other than any such non-cash item to the extent it represents an
accrual of or reserve for cash expenditures in any future period), (ix)(A) any
non-cash impairment charge or asset write-off or write-down, in each case
relating to an intangible

 

4

--------------------------------------------------------------------------------


 

asset, pursuant to Financial Accounting Standards Board Statements No. 142 and
No. 144, (B) the amortization of intangible assets arising pursuant to Financial
Accounting Standards Board Statement No. 141, (C) the amortization or write-off
deferred financing fees and (D) the amortization of other intangible assets and
(x) restructuring expenses, severance costs and integration costs incurred
during such period (provided however, such expenses and costs shall not exceed
$4,000,000 in any trailing four quarter period), but only, in the case of
clauses (ii)-(x), to the extent deducted in the calculation of Consolidated Net
Income, minus (b) interest income (other then interest income relating to Swap
Agreements), minus (c) an amount equal to the amount by which payments made
pursuant to Section 7.6(c)(ii) exceed $10,000,000 in the current fiscal year,
all of the foregoing as determined on a consolidated basis for Borrower and its
Restricted Subsidiaries in conformity with GAAP.

 

“Consolidated Fixed Charge Coverage Ratio”:  for any period, the ratio of
(a) Consolidated EBITDA for such period, minus (i) the aggregate amount of
Consolidated Capital Expenditures for such period (excluding Consolidated
Capital Expenditures financed other than from internally generated cash), minus
(ii) all cash payments in respect of income taxes of Borrower and its Restricted
Subsidiaries made during such period (net of any cash refund(s) in respect of
income taxes actually received during such period) therein during such period to
(b) Consolidated Fixed Charges for such period. The foregoing notwithstanding,
for any fiscal quarter after the Closing Date but prior to the anniversary
thereof, the amounts in clause (b) above for such period shall be annualized and
calculated as follows: from the Closing Date through such fiscal quarter, such
amount during such period shall be divided by the number of days in such period
and then multiplied by 365 days.

 

“Consolidated Fixed Charges”:  for any period, the sum (without duplication) of
(a) Consolidated Cash Interest Expense for such period and (b) scheduled
amortization payments made during such period on account of principal of
Indebtedness of Borrower and the Restricted Subsidiaries (including scheduled
principal payments in respect of the Loans and the principal component of all
Capital Lease Obligation, but excluding any “bullet” payments or payments at
final maturity to the extent the Indebtedness giving rise to such payments is
being refinanced with Indebtedness permitted under this Agreement).

 

“Consolidated Interest Expense”:  for any period, total interest expense in such
period (including that attributable to Capital Lease Obligations), of Borrower
and the Restricted Subsidiaries for such period with respect to all outstanding
Indebtedness of Borrower and the Restricted Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Swap Agreements
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP).

 

“Consolidated Leverage Ratio”:  as at the last day of any period, the ratio of
(a) the aggregate (without duplication) stated balance sheet amount of all
Indebtedness of Borrower and the Restricted Subsidiaries (other than
Indebtedness in respect of Swap Agreements), determined on a consolidated basis
in accordance with GAAP, on such day to (b) Consolidated EBITDA for such period.

 

“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of Borrower and the Restricted Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with Borrower and the Restricted
Subsidiaries, (b) the income (or deficit) of any Person (other than a Restricted
Subsidiary) in which Borrower or the Restricted Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by
Borrower or such Restricted Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Restricted Subsidiary to
the extent that the declaration or payment of dividends or similar distributions
by such Restricted Subsidiary is not at the time permitted by the terms

 

5

--------------------------------------------------------------------------------


 

of any Contractual Obligation (other than under any Loan Document) or
Requirement of Law applicable to such Restricted Subsidiary.

 

“Continuing Directors”:  the directors of Borrower on the Closing Date and each
other director, if, in each case, such other director’s nomination for election
to the board of directors of Borrower is recommended by at least a majority of
the then Continuing Directors in his or her election by the shareholders of
Borrower.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control Agreement”:  an agreement, reasonably satisfactory in form and
substance to the Administrative Agent and executed by the financial institution
or securities intermediary at which a Deposit Account or a Securities Account,
as the case may be, is maintained, pursuant to which such financial institution
or securities intermediary confirms and acknowledges the Administrative Agent’s
security interest in such account, and agrees that the financial institution or
securities intermediary, as the case may be, will comply with instructions
originated by the Administrative Agent as to disposition of funds in such
account, without further consent by Borrower or any Subsidiary Guarantor, as
applicable.

 

“Declined Amount”:  as defined in Section 2.6(c).

 

“Default”:  any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Deposit Account”: a demand, time, savings, passbook or similar account
maintained with a Person engaged in the business of banking, including a savings
bank, savings and loan association, credit union or trust company.

 

“Designated Senior Indebtedness”:  as defined in Section 4.21.

 

“Disposition”:  with respect to any property (including, without limitation,
Capital Stock of Borrower or any Restricted Subsidiary, any sale, lease, Sale
Leaseback Transaction, assignment, conveyance, transfer or other disposition
thereof and any issuance of Capital Stock of any Restricted Subsidiary).  The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“Domestic Subsidiary”:  any Restricted Subsidiary of the Borrower organized
under the laws of any jurisdiction within the United States.

 

“Eligible Assignee”:  any commercial bank, insurance company, investment or
mutual fund or other entity that is an “accredited investor” (as defined in
Regulation D under the Securities Act) and which extends credit or buys loans as
one of its businesses; provided that neither the Borrower nor any Affiliate of
the Borrower shall be an Eligible Assignee.

 

“Embargoed Person”: as defined in Section 7.19.

 

“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or

 

6

--------------------------------------------------------------------------------


 

standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

“Eurodollar Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined by reference to
the British Bankers’ Association Interest Settlement Rates for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00 A.M.
(London, England time) two (2) Business Days prior to the beginning of such
Interest Period (as set forth by Bloomberg Information Service or any successor
thereto or any other service selected by the Administrative Agent which has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates).  In the event that the rate
referenced in the preceding sentence is not available, the “Eurodollar Base
Rate” shall be determined by reference to the rate per annum equal to the
offered quotation rate to first class banks in the London interbank market by
SVB for deposits (for delivery on the first day of the relevant Interest Period)
in Dollars of amounts in same day funds comparable to the principal amount of
the Loans for which the Eurodollar Base Rate is then being determined with
maturities comparable to such period as of approximately 11:00 A.M. (London,
England time) two (2) Business Days prior to the beginning of such Interest
Period.

 

“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

 

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

 

Eurodollar Base Rate

 

 

1.00 - Eurocurrency Reserve Requirements

 

 

; provided however, in no event shall the Eurodollar Rate be less than 3.00%.

 

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans under the
Facility the then current Interest Periods with respect to all of which begin on
the same date and end on the same later date.

 

“Event of Default”:  any of the events specified in Section 8.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excess Cash Flow”:  for any fiscal quarter of Borrower, the excess, if any, of
Consolidated EBITDA for such fiscal quarter over the sum, without duplication:

 

7

--------------------------------------------------------------------------------


 

(i) the aggregate amount actually paid by Borrower and the Restricted
Subsidiaries during such fiscal quarter on account of Consolidated Capital
Expenditures to the extent paid in cash and permitted hereunder (excluding the
principal amount of any Loan incurred in connection with such expenditures),
plus

 

(ii) Consolidated Cash Interest Expense for such fiscal quarter, plus

 

(iii) provisions for taxes based on income payable in cash by Borrower and the
Restricted Subsidiaries in respect of such fiscal quarter, plus

 

(iv) the aggregate amount of all regularly scheduled principal payments of
Funded Debt (including the Loans) of Borrower and the Restricted Subsidiaries
made during such fiscal quarter (or other period) (other than in respect of any
revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder), plus

 

(v) to the extent permitted under Section 7.6, cash dividends (or an equivalent
amount in connection with restricted stock units) in an amount not to exceed
$0.10 per share per quarter which are declared by Borrower during such fiscal
quarter, plus

 

(vi) to the extent permitted under Section 7.6, taxes that are due in connection
with the vesting of restricted stock units and stock grants to officers,
directors and employees of Borrower and its Subsidiaries that are (A) in
accordance with a plan approved by its respective Board of Directors, and (B) in
the ordinary course of business, which are paid by Borrower during such fiscal
quarter, except to the extent such payments are deducted in the calculation of
Consolidated EBITDA, plus

 

(vii) Investments permitted by Section 7.8(k) (to the extent paid in cash and up
to an aggregate amount not to exceed $10,000,000) and made during such fiscal
quarter.

 

“Excess Cash Flow Application Date”:  as defined in Section 2.6(b).

 

“Exchange Rate”: on any date when an amount expressed in a currency other than
Dollars is to be determined, the nominal rate of exchange of Administrative
Agent (or another financial institution selected by the Administrative Agent and
reasonably acceptable to Borrower) in the New York foreign exchange market for
the sale of such currency in exchange for Dollars at 12:00 Noon, Pacific time,
one Business Day prior to such date, expressed as a number of units of such
currency per one Dollar.

 

“Excluded Perfection Assets”:  (i) any equipment that is covered by a
certificate of title, (ii) any foreign intellectual property, (iii) any deposit
account or securities account of a Loan Party used solely for payroll, payroll
taxes and other employee wage and benefit payments, (iv) deposit accounts or
securities accounts of the Loan Parties that in the aggregate contain less that
than $1,000,000, (v) assets subject to Liens permitted by Sections 7.3(c), (d),
(g), (q) and (r) and (vi) any other assets as to which the Administrative Agent
shall determine in their reasonable discretion that the cost of obtaining or
perfecting such lien on such assets is excessive in relation to the benefits to
Lenders of the security afforded thereby.

 

“Excluded Subsidiaries”:  UNOL Intermediate, Inc., Target and their respective
Subsidiaries; provided that Classmates and its Subsidiaries will be an Excluded
Subsidiary upon the consummation of the Classmates IPO.

 

“Executive Order”:  as defined in Section 4.23(a).

 

8

--------------------------------------------------------------------------------


 

“Executive Orders”:  as defined in Section 7.19.

 

“Facility”:  the Commitments and the Loans made thereunder.

 

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by SVB from three federal funds brokers of
recognized standing selected by it.

 

“Fee Letter”:  the letter agreement dated July 2, 2008 among the Borrower and
the Administrative Agent.

 

“First Priority”:  with respect to any Lien created in any Collateral pursuant
to any Security Document, that (i) such Lien is perfected and has priority over
any other Lien on such Collateral (other than Liens permitted pursuant to
Section 7.3) and (ii) such Lien is the only Lien (other than Liens permitted
pursuant to Section 7.3) to which such Collateral is subject.

 

 “Foreign Subsidiary”:  any Restricted Subsidiary of Borrower that is not a
Domestic Subsidiary.

 

“Funded Debt”:  as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrower, Indebtedness in respect of the Loans.

 

“Funding Office”:  the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b).  In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made. 
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred.  “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

 

9

--------------------------------------------------------------------------------


 

“Governmental Approval”:  any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

 

“Group Members”:  the collective reference to Borrower and its Subsidiaries
(other than the Excluded Subsidiaries).

 

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Subsidiary Guarantor,
substantially in the form of Exhibit A.

 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person that
guarantees or in effect guarantees, any Indebtedness (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

 

“Guarantor”:  any Subsidiary Guarantor.

 

“Guarantors”:  the collective reference to the Subsidiary Guarantors.

 

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business) which is due more than six months from the date of incurrence of the
obligation in respect thereof, (c) all obligations of such Person evidenced by
notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (except where the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such

 

10

--------------------------------------------------------------------------------


 

property), (e) all Capital Lease Obligations and all Synthetic Lease Obligations
of such Person, (f) all obligations of such Person, contingent or otherwise, as
an account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) all Guarantee Obligations of
such Person in respect of obligations of the kind referred to in clauses
(a) through (f) above, (h) all obligations of the kind referred to in clauses
(a) through (g) above secured by (or for which the holder of such obligation has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation, and (i) all obligations of such Person in respect of Swap
Agreements.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.  The amount of any Indebtedness that is only recourse to
specific assets of Borrower and/or the Restricted Subsidiaries (and not to
Borrower or any Restricted Subsidiary generally) shall be deemed to be equal to
the lesser of (x) the principal amount of such Indebtedness and (y) the fair
market value of the assets of Borrower and/or the Restricted Subsidiaries to
which such Indebtedness has recourse.  The amount of any net obligation under
any Swap Agreement on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

“Indemnified Liabilities”:  as defined in Section 10.5.

 

“Indemnitee”:  as defined in Section 10.5.

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”:  pertaining to a condition of Insolvency.

 

“Intellectual Property”:  as defined in the Guarantee and Collateral Agreement.

 

“Intellectual Property Security Agreement”:  any patent, copyright or trademark
security agreement to be executed and delivered by the Borrower or a Subsidiary
Guarantor in favor of the Administrative Agent.

 

“Interest Payment Date”:  (a) as to any ABR Loan, the first Business Day of each
month to occur while such Loan is outstanding and the final maturity date of
such Loan, (b) as to any Eurodollar Loan having an Interest Period of three
months or less, the last Business Day of such Interest Period, (c) as to any
Eurodollar Loan having an Interest Period longer than three months, each day
that is three months, or a whole multiple thereof, after the first day of such
Interest Period and the last day of such Interest Period, and (d) as to any
Loan, the date of any repayment or prepayment made in respect thereof.

 

“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 10:00 A.M., Pacific time, on the date that is three (3) Business Days
prior to the last day of the then current Interest Period with respect thereto;
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

 

11

--------------------------------------------------------------------------------


 

(i)            if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(ii)           the Borrower may not select an Interest Period under the Facility
that would extend beyond the date final payment is due on the Loans (in the case
of Loans);

 

(iii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

(iv)          the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.

 

“Investments”:  as defined in Section 7.8.

 

“Lenders”:  as defined in the preamble hereto.

 

“Lien”:  any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any other security agreement (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

 

“Loan”:  any loan made or maintained by any Lender pursuant to this Agreement.

 

“Loan Documents”:  this Agreement, the Security Documents, the Notes, the Fee
Letter and any amendment, waiver, supplement or other modification to any of the
foregoing.

 

“Loan Parties”:  each Group Member that is a party to a Loan Document.

 

“Mandatory Prepayment Date”:  as defined in Section 2.6(c).

 

“Material Adverse Effect”: (A) a material adverse change in, or a material
adverse effect on, the operations, business, assets, liabilities (actual or
contingent), or financial condition of Borrower and the Restricted Subsidiaries,
taken as a whole; (B) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under the Loan Documents taken as a whole, or
of the ability of the Borrower and the Guarantors to satisfy the Obligations
under any Loan Document; or (C) a material adverse effect upon the legality,
validity, binding effect or enforceability against the Borrower and the
Guarantors of the Loan Documents, taken as a whole, to which it is a party.

 

“Materials of Environmental Concern”:   any substance, material or waste that is
defined, regulated, governed or otherwise characterized under any Environmental
Law as hazardous or toxic or as a pollutant or contaminant (or by words of
similar meaning and regulatory effect), any petroleum or petroleum products,
asbestos, polychlorinated biphenyls, urea-formaldehyde insulation, molds or
fungus, and radioactivity and radiofrequency radiation at levels known to be
hazardous to human health and safety.

 

12

--------------------------------------------------------------------------------


 

“Maturity Date”:  August 10, 2012.

 

“Merger Agreement”:  as defined in the recitals.

 

“Merger Sub”:  as defined in the preamble hereto.

 

“Moody’s”:  Moody’s Investors Service, Inc.

 

“Mortgaged Properties”:  the real properties as to which, pursuant to
Section 6.11(b) or otherwise, the Administrative Agent, for the benefit of the
Secured Parties, shall be granted a Lien pursuant to the Mortgages.

 

“Mortgages”:  each of the mortgages, deeds of trust, deeds to secure debt or
such equivalent documents hereafter entered into and executed and delivered by
one or more of the Loan Parties to the Administrative Agent, in each case, as
such documents may be amended, amended and restated, supplemented or otherwise
modified, renewed or replaced from time to time and in form and substance
reasonably acceptable to the Administrative Agent.

 

“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Non-Excluded Taxes”:  as defined in Section 2.14(a).

 

“Non-U.S. Lender”:  as defined in Section 2.14(d).

 

“Note”:  a promissory note in the form of Exhibit G, as it may be amended,
supplemented or otherwise modified from time to time.

 

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower or any Guarantor,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities of the
Borrower or any other Loan Party to the Administrative Agent or to any Lender,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower or any Guarantor pursuant hereto) or otherwise.

 

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Participant”:  as defined in Section 10.6(c).

 

“Patriot Act”:  the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.

 

13

--------------------------------------------------------------------------------


 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Pension Act”: the Pension Protection Act of 2006.

 

“Pension Funding Rules”: the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Single
Employer Plans and Multiemployer Plans and set forth in, with respect to plan
years ending prior to the effective date as to such Plan of the Pension Act,
Section 412 of the Code and Section 302 of ERISA, each as in effect prior to the
Pension Act  and, thereafter, Section 412 and 430 of the Code and Sections 302
and 303 of ERISA.

 

“Permitted Acquisition”:  as defined in Section 7.8(k).

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  any employee benefit plan that is covered by ERISA and in respect of
which the Borrower or a Commonly Controlled Entity is (or, if such plan were
terminated at such time, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

 

“Pledged Collateral”:  collectively, the “Pledged Stock” and “Pledged Notes” as
defined in the Guarantee and Collateral Agreement and any foreign pledge
agreement.

 

“Preferred Stock”:  the preferred Capital Stock of the Borrower.

 

“Prime Rate”:  the rate of interest per annum announced from time to time by SVB
as its prime rate in effect at its principal office in the State of California
(the Prime Rate not being intended to be the lowest rate of interest charged by
SVB in connection with extensions of credit to debtors).

 

“Projections”:  as defined in Section 6.2(b).

 

“Properties”:  as defined in Section 4.17(a).

 

“Purchaser Material Adverse Effect”:  has the meaning set forth in the Merger
Agreement.

 

“Register”:  as defined in Section 10.6(b).

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Related Parties”:  with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived.

 

“Required Lenders”:  at any time, the holders of more than 50% of the aggregate
unpaid principal amount of the Loans then outstanding.

 

14

--------------------------------------------------------------------------------


 

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer”:  the chief executive officer, president, chief financial
officer, chief accounting officer, treasurer, controller, senior vice president
finance or other similar officer of the Borrower or a Subsidiary Guarantor, as
applicable, but in any event, with respect to financial matters, the chief
financial officer, chief accounting officer, treasurer, controller, senior vice
president finance or other similar officer of the Borrower or a Subsidiary
Guarantor, as applicable.

 

“Restricted Subsidiary”: means each of Borrower’s Subsidiaries, other than an
Excluded Subsidiary.

 

“Restricted Payments”:  as defined in Section 7.6.

 

“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“S&P”:  Standard & Poor’s Ratings Services.

 

“Sale Leaseback Transaction”:  any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, acquires, leases or licenses back the right to use
all or a material portion of such property.

 

“Secured Parties”:  the collective reference to the Administrative Agent and the
Lenders.

 

“Securities Act”:  the Securities Act of 1933, as amended from time to time and
any successor statute.

 

“Securities Account”: an account to which a financial asset is or may be
credited in accordance with an agreement under which the Person maintaining the
account undertakes to treat the Person for whom the account is maintained as
entitled to exercise the rights that comprise the financial asset.

 

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.

 

“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

 

“Solvent”:  when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the “present fair saleable value” of the assets
of such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, as such quoted terms are determined in accordance with

 

15

--------------------------------------------------------------------------------


 

applicable federal and state laws governing determinations of the insolvency of
debtors, (c) such Person will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business, and (d) such Person will
be able to pay its debts as they mature.  For purposes of this definition,
(i) “debt” means liability on a “claim”, and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.

 

“Specified Representations”:  the representations and warranties contained in
Section 4.4 (other than the third sentence thereof), Section 4.11, the first and
second sentence of Section 4.14, Section 4.18 and Section 4.19.

 

“Subordinated Indebtedness”:  any Indebtedness that has been subordinated to all
of the Obligations pursuant to a written agreement or written terms acceptable
to the Administrative Agent.

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower or Guarantor.

 

“Subsidiary Guarantor”:  each Domestic Subsidiary of the Borrower; provided that
an Excluded Subsidiary shall not be deemed to be a Subsidiary Guarantor or
otherwise be required to guarantee the Obligations of Borrower.

 

“Surety Indebtedness”:  as of any date of determination, indebtedness
(contingent or otherwise) owing to sureties arising from bid, performance or
surety bonds or letters of credit supporting such bid, performance or surety
obligations issued on behalf of Borrower and the Restricted Subsidiaries as
support for, among other things, their contracts with customers, whether such
indebtedness is owing directly or indirectly by Borrower and the Restricted
Subsidiaries.

 

“SVB”:  as defined in the preamble hereto.

 

“Swap Agreement”:  (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

16

--------------------------------------------------------------------------------


 

“Swap Termination Value” in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date such
Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements.

 

“Synthetic Lease Obligation”:  the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

 

“Target”:  as defined in the preamble hereto.

 

“Term Percentage”:  as to any Lender at any time, the percentage which such
Lender’s Commitment then constitutes of the aggregate Commitments (or, at any
time after the Closing Date, the percentage which the aggregate principal amount
of such Lender’s Loans then outstanding constitutes of the aggregate principal
amount of the Loans then outstanding).

 

“Transferee”:  any Assignee or Participant.

 

“Type”:  as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“Uniform Commercial Code” or “UCC”:  the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in any applicable
jurisdiction.

 

“United States”:  the United States of America.

 

1.2  Other Definitional Provisions.

 

(a)           Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.

 

(b)           As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, (v) references to agreements (including this
Agreement) or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated, amended and restated or otherwise modified from time to
time and (vi) references to persons shall include such person’s successors and
assigns.

 

17

--------------------------------------------------------------------------------


 

(c)           The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(e)           For purposes of this Agreement and the other Loan Documents, where
the permissibility of a transaction or determination of required actions or
circumstances depends upon compliance with, or is determined by reference to,
amounts stated in Dollars, any requisite currency translation shall be based on
the applicable Exchange Rate with respect to the date of such transaction or
determination or the date Borrower or any of its Subsidiaries enters into a
definitive agreement with respect to a transaction (as determined by Borrower)
and shall not be affected by subsequent fluctuations in the Exchange Rate.  For
purposes of determining compliance with any Dollar denominated restriction on
the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
applicable Exchange Rate with respect to the date such Indebtedness was
incurred; provided that if such Indebtedness is incurred to refinance other
Indebtedness denominated in a foreign currency, and such refinancing would cause
the applicable Dollar-denominated restriction to be exceeded if calculated based
on the applicable Exchange Rate with respect to the date of such refinancing,
such Dollar-denominated restriction shall be deemed not to have been exceeded so
long as the Dollar- equivalent principal amount of such refinancing Indebtedness
does not exceed the Dollar-equivalent principal amount of such Indebtedness
being refinanced (plus the amount of interest, fees and expenses associated
therewith).  Notwithstanding any other provision of this Agreement, (i) the
maximum amount of Indebtedness that Borrower or any Subsidiary may incur shall
not be deemed to be exceeded solely as a result of fluctuations in the Exchange
Rate, (ii) this provision shall not apply to the calculation of Consolidated
EBITDA, the Consolidated Leverage Ratio or the Consolidated Fixed Charge
Coverage Ratio, and (iii) in the event that the Dollar-equivalent principal
amount of Indebtedness that Borrower and its Subsidiaries has incurred exceeds
the maximum amount of permitted Indebtedness under any clause of subsection 7.1
at any time as a result of fluctuations in the applicable Exchange Rate, no
additional Indebtedness (other than the refinancing of existing Indebtedness as
provided above) may be incurred under such clause until such maximum amount is
no longer exceeded.

 

SECTION 2.  AMOUNT AND TERMS OF COMMITMENTS

 

2.1  Commitments.  Subject to the terms and conditions hereof, each Lender
severally agrees to make a Loan to the Borrower on the Closing Date in an amount
not to exceed the amount of the Commitment of such Lender.  The Loans may from
time to time be Eurodollar Loans or ABR Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and 2.7.

 

2.2  Procedure for Loan Borrowing.  The Borrower shall give the Administrative
Agent irrevocable notice (which notice must be received by the Administrative
Agent prior to 10:00 A.M., Pacific time, one Business Day prior to the
anticipated Closing Date (with originals to follow within 30 days)) requesting
that the Lenders make the Loans on the Closing Date and specifying the amount to
be borrowed.  Upon receipt of such notice the Administrative Agent shall
promptly notify each Lender thereof.  Not later than 12:00 P.M., Pacific time,
on the Closing Date each Lender shall make available to the Administrative Agent
at the Funding Office an amount in immediately available funds equal to the Loan
or Loans to be made by such Lender.  The Administrative Agent shall credit the
account of the Borrower on the books of such office of the Administrative Agent
with the aggregate of the amounts made

 

18

--------------------------------------------------------------------------------


 

available to the Administrative Agent by the Lenders in immediately available
funds or make such amounts available to Borrower at such account as Borrower has
provided in the notice referred to above.

 

2.3  Repayment of Loans.  Beginning on December 31, 2008, the Loans of each
Lender shall be repaid on consecutive quarterly installments, each of which
shall be in an amount equal to such Lender’s Term Percentage multiplied by the
amount set forth below opposite such installment:

 

Installment

 

Principal Amount

 

 

 

 

 

 

The last day of each calendar quarter commencing December 31, 2008 through the
Maturity Date

 

$

3,750,000

 

 

To the extent not previously paid, all Loans shall be due and payable on the
Maturity Date, together with accrued and unpaid interest on the principal amount
to be paid to but excluding the date of payment.

 

2.4  Loan Fees, etc.   The Borrower agrees to pay to Silicon Valley Bank the
fees in the amounts and on the dates as set forth in the Fee Letter with Silicon
Valley Bank and to perform any other obligations contained therein.

 

2.5  Optional Prepayments.  The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than
10:00 A.M., Pacific time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 10:00 A.M., Pacific time, one Business Day
prior thereto, in the case of ABR Loans, which notice shall specify the date and
amount of prepayment; provided, that if a Eurodollar Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, the Borrower
shall also pay any amounts owing pursuant to Section 2.15.  Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.  If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with accrued interest
to such date on the amount prepaid; provided that if such notice indicates that
all or a portion of such prepayment will be funded from an incurrence of
Indebtedness, issuance of Capital Stock or Disposition, such notice may be
withdrawn by notice from the Borrower to the Administrative Agent  (in which
case no amounts specified in such notice will be due and payable) in the event
such incurrence of Indebtedness, issuance of Capital Stock or Disposition does
not occur on or prior to the date specified for such prepayment.  Partial
prepayments of Loans shall be in an aggregate principal amount of at least
$1,000,000.

 

2.6  Mandatory Prepayments.

 

(a)           Upon the consummation of the Classmates IPO, an amount equal to:
(i) the greater of (x) 50% of the net cash proceeds received by the Borrower in
connection with the Classmates IPO and (y) $30,000,000 shall be applied on the
date of the Classmates IPO toward the prepayment of the Loans and other amounts
as set forth in Section 2.6(c).

 

(b)           If, for any fiscal quarter of Borrower beginning with the fiscal
quarter ending March 31, 2009, there shall be Excess Cash Flow, the Borrower
shall, on the relevant Excess Cash Flow Application Date, apply 50% of such
Excess Cash Flow toward the prepayment of the Loans and other amounts as set
forth in Section 2.6(c).  Each such prepayment shall be made on a date (an
“Excess Cash Flow Application Date”) no later than 45 days after each fiscal
quarter end for the first three fiscal quarters and 90 days in the case of the
fourth quarter of any fiscal year end.  Notwithstanding the

 

19

--------------------------------------------------------------------------------


 

foregoing and without duplication under the definition of Excess Cash Flow, the
amount of Loans required to be repaid pursuant to this clause (b) for any fiscal
quarter shall be reduced on a dollar for dollar basis by the amount of optional
prepayments of Loans made pursuant to Section 2.5 during such fiscal quarter.

 

(c)           Amounts to be applied in connection with prepayments made pursuant
to Section 2.6 shall be applied, to the prepayment of the Loans in accordance
with Section 2.12(b) (unless otherwise agreed to in writing by and among
Lenders); (provided that any Lender may decline any such prepayment
(collectively, the “Declined Amount”), in which case the Declined Amount shall
be distributed to the prepayment, on a pro rata basis, of the Loans held by
Lenders that have elected to accept such Declined Amounts.  Each prepayment of
the Loans under Section 2.6 shall be accompanied by accrued interest to the date
of such prepayment on the amount prepaid; provided, that if a Eurodollar Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to
Section 2.15.  The Borrower shall deliver to the Administrative Agent and each
Lender notice of each prepayment of Loans in whole or in part pursuant to
Section 2.6(d) not less than three (3) Business Day prior to the date such
prepayment shall be made (each, a “Mandatory Prepayment Date”).  Such notice
shall set forth (i) the Mandatory Prepayment Date, (ii) the aggregate amount of
such prepayment and (iii) the option of each Lender to (x) decline its share of
such prepayment or (y) accept Declined Amounts.  Any Lender that wishes to
exercise its option to decline such prepayment or to accept Declined Amounts
shall notify the Administrative Agent by facsimile not later than the Mandatory
Prepayment Date.

 

(d)           The Borrower shall deliver to the Administrative Agent, at the
time of each prepayment required under this Section 2.6, a certificate signed by
a Responsible Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment or reduction (and the
Administrative Agent shall promptly provide the same to each Lender).  Each
notice of prepayment shall specify the prepayment or reduction date, the Type of
each Loan being prepaid and the principal amount of each Loan (or portion
thereof) to be prepaid.

 

2.7  Conversion and Continuation Options.

 

(a)           The Borrower may elect from time to time to convert Eurodollar
Loans to ABR Loans by giving the Administrative Agent prior irrevocable notice
of such election no later than 10:00 A.M., Pacific time, on the Business Day
preceding the proposed conversion date, provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto.  The Borrower may elect from time to time to convert ABR Loans
to Eurodollar Loans by giving the Administrative Agent prior irrevocable notice
of such election no later than 10:00 A.M., Pacific time, on the third Business
Day preceding the proposed conversion date (which notice shall specify the
length of the initial Interest Period therefor), provided that no ABR Loan may
be converted into a Eurodollar Loan when any Event of Default has occurred and
is continuing.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

 

(b)           Any Eurodollar Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan may be continued as such when any Event of Default has
occurred and is continuing, and provided, further, that if the Borrower shall
fail to give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such Loans shall
be automatically converted to ABR Loans on the last day of such then expiring
Interest Period.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

 

20

--------------------------------------------------------------------------------


 

2.8  Limitations on Eurodollar Tranches.  Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a multiple thereof and (b) no
more than 10 Eurodollar Tranches shall be outstanding at any one time.

 

2.9  Interest Rates and Payment Dates.

 

(a)           Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurodollar
Rate determined for such day plus the Applicable Margin.

 

(b)           Each ABR Loan shall bear interest at a rate per annum equal to the
ABR plus the Applicable Margin.

 

(c)           (i)  If all or a portion of the principal amount of any Loan shall
not be paid when due (whether at the stated maturity, by acceleration or
otherwise), all outstanding Loans shall bear interest at a rate per annum equal
to the rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2%, and (ii) if all or a portion of any interest
payable on any Loan or any commitment fee or other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
the rate then applicable to ABR Loans under the Facility plus 2%, in each case,
with respect to clauses (i) and (ii) above, from the date of such non-payment
until such amount is paid in full (as well after as before judgment).

 

(d)           Interest shall be payable in arrears on each Interest Payment
Date; provided that interest accruing pursuant to Section 2.9(c) shall be
payable from time to time on demand.

 

2.10  Computation of Interest and Fees.

 

(a)           Interest and fees payable pursuant hereto shall be calculated on
the basis of a 360-day year for the actual days elapsed, except that, with
respect to ABR Loans the rate of interest on which is calculated on the basis of
the Prime Rate, the interest thereon shall be calculated on the basis of a 365-
(or 366-, as the case may be) day year for the actual days elapsed.  The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of each determination of a Eurodollar Rate.  Any change in the
interest rate on a Loan resulting from a change in the ABR or the Eurocurrency
Reserve Requirements shall become effective as of the opening of business on the
day on which such change becomes effective.  The Administrative Agent shall as
soon as practicable notify the Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate.

 

(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.10(a).

 

2.11  Inability to Determine Interest Rate.  If prior to the first day of any
Interest Period:

 

(a)           The Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market,

 

21

--------------------------------------------------------------------------------


 

adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
for such Interest Period, or

 

(b)           The Administrative Agent shall have received notice from the
Required Lenders that the Eurodollar Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period, the Administrative Agent shall
give telecopy or telephonic notice thereof to the Borrower and the relevant
Lenders as soon as practicable thereafter.  If such notice is given (x) any
Eurodollar Loans under the Facility requested to be made on the first day of
such Interest Period shall be made as ABR Loans, (y) any Loans under the
Facility that were to have been converted on the first day of such Interest
Period to Eurodollar Loans shall be continued as ABR Loans and (z) any
outstanding Eurodollar Loans under the Facility shall be converted, on the last
day of the then-current Interest Period, to ABR Loans.  Until such notice has
been withdrawn by the Administrative Agent, no further Eurodollar Loans under
the Facility shall be made or continued as such, nor shall the Borrower have the
right to convert Loans under the Facility to Eurodollar Loans.

 

2.12  Pro Rata Treatment and Payments.

 

(a)           Each borrowing by the Borrower from the Lenders hereunder, shall
be made pro rata according to the respective Term Percentages of the relevant
Lenders.

 

(b)           Except as otherwise provided herein, each payment (including each
prepayment) by the Borrower on account of principal of and interest on the Loans
shall be made pro rata according to the respective outstanding principal amounts
of the Loans then held by the Lenders.  The amount of each principal prepayment
of the Loans shall be applied to reduce the remaining installments of the Loans
in the inverse order of maturity.  Except as otherwise may be agreed by the
Borrower and the Required Lenders, any prepayment of Loans shall be applied
first to the then outstanding ABR Loans to the full extent thereof before
application to Eurodollar Loans, in each case in a manner which minimizes the
amount of any payments required to be made by Borrower pursuant to Section 2.15.
Amounts prepaid on account of the Loans may not be reborrowed.

 

(c)           All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 10:00 A.M.,
Pacific time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the applicable Funding Office, in Dollars and in
immediately available funds.  The Administrative Agent shall distribute such
payments to the Lenders promptly upon receipt in like funds as received.  If any
payment hereunder (other than payments on the Eurodollar Loans) becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day.  If any payment on a Eurodollar Loan becomes
due and payable on a day other than a Business Day, the maturity thereof shall
be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day.  In
the case of any extension of any payment of principal pursuant to the preceding
two sentences, interest thereon shall be payable at the then applicable rate
during such extension.

 

(d)           Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount.  If such payment is not
made to the Administrative Agent by the Borrower within

 

22

--------------------------------------------------------------------------------


 

three Business Days after such due date, the Administrative Agent shall be
entitled to recover, on demand, from each Lender to which any amount which was
made available pursuant to the preceding sentence, such amount with interest
thereon at the rate per annum equal to the daily average Federal Funds Effective
Rate.  Nothing herein shall be deemed to limit the rights of the Administrative
Agent or any Lender against the Borrower.

 

2.13  Requirements of Law.

 

(a)           If the adoption of or any change in any Requirement of Law or in
the interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

 

(i)            shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Eurodollar Loan made by it, or change the basis
of taxation of payments to such Lender in respect thereof (except for
Non-Excluded Taxes covered by Section 2.14 and changes in the rate of tax on the
overall net income or franchise taxes of such Lender);

 

(ii)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate; or

 

(iii)          shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable.  If
any Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

 

(b)           If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which such Lender
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction.

 

(c)           A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. 
Notwithstanding anything to the contrary in this Section, the Borrower

 

23

--------------------------------------------------------------------------------


 

shall not be required to compensate a Lender pursuant to this Section for any
amounts incurred more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such six-month period shall be extended to include the period of
such retroactive effect.  The obligations of the Borrower pursuant to this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

 

(d)           If any Lender requests compensation under this Section 2.13, or if
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
or if Borrower exercises its replacement rights under Section 10.1(c), then
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by Section 10.6), all of its interest, rights and obligations
under this Agreement and the other Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

 

(i)            Borrower shall have paid to the Administrative Agent the
processing and recordation fee specified in Section 10.6(b)(ii)(B);

 

(ii)           such assigning Lender shall have received payment of an amount
equal to the outstanding principal of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder as of the date of
such assignment and under the other Loan Documents (including any amounts under
Section 2.15);

 

(iii)          in the case of any such assignment resulting from a claim for
compensation under Section 2.13 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(iv)          such assignment does not conflict with applicable Requirements of
Law.

 

2.14  Taxes.

 

(a)           All payments made by the Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority (including any
interest, additions to tax or penalties applicable hereto) (collectively
“Taxes”), excluding (i) income, franchise, or similar Taxes imposed on (or
measured by) the net income, net profits or capital of the Administrative Agent
or any Lender (a) by any Government Authority under the laws of which any such
Lender is organized, has its principal office, maintains its applicable lending
office, or otherwise engages in business, or (b) by any Government Authority as
a result of a present or former connection between the Administrative Agent or
such Lender and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document), and (ii) any
branch profits taxes imposed upon the Administrative Agent or any Lender by any
jurisdiction in which Borrower is located (other than any such taxes imposed
solely based on the Administrative Agent or any Lender having executed,
delivered or performed its obligations or received a payment under or enforced
this Agreement or any other Loan Document) (“Non-Excluded Taxes”).  If any such

 

24

--------------------------------------------------------------------------------


 

Non-Excluded Taxes or Other Taxes are required to be deducted or withheld from
any amounts payable to the Administrative Agent or any Lender hereunder, the
amounts so payable to the Administrative Agent or such Lender shall be increased
to the extent necessary to ensure that, after making the required deductions or
withholdings the Administrative Agent or such Lender, as the case may be,
receives on the due date a net amount equal to the sum it would have received
had no such deduction or withholding been required or made, provided, however,
that the Borrower shall not be required to increase any such amounts payable to
any Lender with respect to any Non-Excluded Taxes that (i) are imposed on
amounts payable to such Lender at the time it becomes a party to this Agreement
(or designates a new lending office other than at the Borrower’s request) or
(ii) are attributable to such Lender’s failure to comply with the requirements
of paragraph (d), (e) or (f) of this Section, except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such Non-Excluded Taxes
pursuant to this paragraph.

 

(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c)           Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, the Borrower shall (i) notify Administrative Agent of any such
requirement as soon as Borrower becomes aware of it; and (ii) after the due date
of any such payment and upon the written request of Administrative Agent, shall
deliver a certified copy of an original official receipt received by the
Borrower showing payment thereof or such other documentation reasonably
satisfactory to the other affected parties to evidence the payment and its
remittance to the relevant Government Authority.  If the Borrower fails to pay
any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the
Administrative Agent and the Lenders for any incremental taxes, interest or
penalties paid by the Administrative Agent or any Lender as a result of any such
failure.

 

(d)           Each Lender (or Transferee) that is not a “U.S. Person” as defined
in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit E and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents
(or otherwise indicate that no such exemption or reduction is applicable).  Such
forms (and any other forms prescribed by applicable law to enable the Borrower
or the Administrative Agent to determine the withholding or deduction required
to be made, if any) shall be delivered by each Non-U.S. Lender on or before the
date it becomes a party to this Agreement (or, in the case of any Participant,
on or before the date such Participant purchases the related participation).  In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender.  Each Non-U.S. Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.

 

(e)           A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which

 

25

--------------------------------------------------------------------------------


 

such jurisdiction is a party, with respect to payments under this Agreement
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate, provided that in the case of a Lender that is not entitled to an
exemption from or reduction of any Non-U.S. withholding tax as described in this
paragraph, no such documentation is required to be delivered.

 

(f)            If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.14, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 2.14 with respect to the Non-Excluded Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.

 

(g)           The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

 

2.15  Indemnity.  The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense (excluding loss of anticipated
profit) that such Lender actually sustains or incurs as a consequence of
(a) default by the Borrower in making a borrowing of, conversion into or
continuation of Eurodollar Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement,
(b) default by the Borrower in making any prepayment of or conversion from
Eurodollar Loans after the Borrower has given a notice thereof in accordance
with the provisions of this Agreement or (c) the making of a prepayment of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto.  Subject to the foregoing, such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, reduced, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, reduce, convert or continue to the last day of such Interest Period (or,
in the case of a failure to borrow, reduce, convert or continue, the Interest
Period that would have commenced on the date of such failure) in each case at
the applicable rate of interest or other return for such Loans provided for
herein (excluding, however, the Applicable Margin included therein, if any) over
(ii) the amount of interest (as reasonably determined by such Lender) that would
have accrued to such Lender on such amount by placing such amount on deposit for
a comparable period with leading banks in the interbank eurodollar market.  A
certificate as to any amounts payable pursuant to this Section submitted to the
Borrower by any Lender shall be conclusive in the absence of manifest error. 
This covenant shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

 

2.16  Change of Lending Office.  Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.13 or 2.14(a) with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the

 

26

--------------------------------------------------------------------------------


 

consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section 2.13
or 2.14(a).

 

2.17  Notes.  If so requested by any Lender by written notice to the Borrower
(with a copy to the Administrative Agent), the Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 10.6) (promptly after the Borrower’s receipt of such notice) a Note or
Notes to evidence such Lender’s Loans.

 

SECTION 3.  INTENTIONALLY BLANK

 

SECTION 4.  REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:

 

4.1  Financial Condition.

 

(a)           The audited consolidated balance sheets of the Borrower as of
December 31, 2007, and the related consolidated statements of income and of cash
flows for the fiscal years ended on such dates, reported on by and accompanied
by an unqualified report from PricewaterhouseCoopers, LLP present fairly in all
material respects the consolidated financial condition of the Borrower and its
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the respective fiscal years then ended.  The
audited statements of income of the Borrower for the fiscal years ended on
December 31, 2005, December 31, 2006 and December 31, 2007 present fairly in all
material respects the consolidated financial condition of the Borrower and its
Subsidiaries as at such date, and the results of its operations (on a
consolidated basis) for the respective fiscal years then ended.  The unaudited
consolidated balance sheet of the Borrower as at March 31, 2008, and the related
unaudited consolidated statements of income and cash flows for the three-month
period ended on such date, present fairly in all material respects the
consolidated financial condition of the Borrower and its Subsidiaries as at such
date, and the consolidated results of their operations and their consolidated
cash flows for the three-month period then ended (subject to normal year-end
audit adjustments).  All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP.  Except
with respect to any Obligations and the obligations to acquire Target, no Group
Member has, as of the Closing Date, any material Guarantee Obligations,
contingent liabilities and liabilities for taxes, or any long-term leases or
unusual forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph.  During the period from December 31, 2007 to and
including the date hereof there has been no Disposition by any Group Member of
any material part of its business or property.

 

4.2  No Change.  Since December 31, 2007, there has been no Material Adverse
Effect.

 

4.3  Existence; Compliance with Law.  Each Group Member (a) except as permitted
by Section 7.4, is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the corporate, limited
partnership or other entity power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other

 

27

--------------------------------------------------------------------------------


 

organization and in good standing under the laws of each jurisdiction where the
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect and (d) is in compliance with all Requirements of Law except
where the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.

 

4.4  Power, Authorization; Enforceable Obligations.  Each Loan Party has the
corporate, limited partnership or other entity power and authority to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrower, to obtain extensions of credit hereunder.  Each Loan Party has
taken all necessary organizational action to authorize the execution, delivery
and performance of the Loan Documents to which it is a party and, in the case of
the Borrower, to authorize the extensions of credit on the terms and conditions
of this Agreement.  No Governmental Approval or consent or authorization of,
filing with, notice to or other act by or in respect of, any other Person is
required in connection with the extensions of credit hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, except for any of the foregoing which has
previously been obtained or made.  Each Loan Document has been duly executed and
delivered on behalf of each Loan Party party thereto.  This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

4.5  No Legal Bar.  The execution, delivery and performance of this Agreement
and the other Loan Documents, the borrowings hereunder and the use of the
proceeds thereof will not violate any material Requirement of Law or any
material Contractual Obligation of any Group Member and will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents).

 

4.6  Litigation.  No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.

 

4.7  No Default.  No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect.  No Event of Default has occurred and is
continuing.

 

4.8  Ownership of Property; Liens.  Each Group Member has title in fee simple
to, or a valid leasehold interest in, all its real property, good title to, or a
valid leasehold interest in, or license to use, all its other property, in each
case, as would not result in a Material Adverse Effect, and none of such
property is subject to any Lien except as permitted by Section 7.3.

 

4.9  Intellectual Property.  Each Group Member owns, or is licensed to use, all
Intellectual Property used in the conduct of its business as currently conducted
except where the failure to own such Intellectually Property or such license
would not reasonably be expected to have a Material Adverse Effect.  No claim
has been asserted in writing and is pending by any Person against any Group
Member challenging or questioning such Group Member’s use of Intellectual
Property or the validity or effectiveness of such Group Member’s Intellectual
Property (other than routine office actions in the course of prosecution of
applications to register Intellectual Property), nor does the Borrower know of
any valid

 

28

--------------------------------------------------------------------------------


 

basis for any such claim, unless such claim would not reasonably be expected to
have a Material Adverse Effect.  To the Borrower’s knowledge, the use of
Intellectual Property by each Group Member, and the conduct of such Group
Member’s business, as currently conducted, does not infringe on or otherwise
violate the rights of any Person, unless such infringement would not reasonably
be expected to have a Material Adverse Effect, and there are no claims pending
or, to the knowledge of the Borrower, threatened to such effect which would
reasonably be expected to result in a Material Adverse Effect.

 

4.10  Taxes.  (a) Each Group Member has filed or caused to be filed all material
Federal, state and other material tax returns that are required to be filed and
has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other material taxes,
fees or other charges imposed on it or any of its property by any Governmental
Authority (other than any taxes (i) currently payable without penalty or
(ii) the validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member); and (b) no
material tax Lien has been filed (other than in respect of taxes not yet due and
payable). Borrower is not aware of any material written tax assessment against
any Group Member that is not being contested in good faith and by appropriate
proceedings.

 

4.11  Federal Regulations.  No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board.  If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

 

4.12  Labor Matters.  Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:  (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

 

4.13  ERISA.  Neither a Reportable Event or, with respect to a Single Employer
Plan, a failure to make any required material contribution (including any
required installment) under the Pension Funding Rules, has occurred during the
five-year period prior to the date on which this representation is made or
deemed made with respect to any Plan, and each Plan has complied in all material
respects with the applicable provisions of ERISA and the Code. Each Plan
sponsored, maintained or contributed to by Borrower that is intended to meet the
requirements of a “qualified plan” under Code Section 401(a) has received a
determination from the Internal Revenue Service that such plan is so qualified
or may rely on an opinion letter issued by the Internal Revenue Service that
such plan is so qualified, and nothing has occurred since the date of such
determination that could reasonably be expected to adversely affect the
qualified status of such plan in any material respect.  No distress termination
of a Single Employer Plan has occurred, and no Lien in favor of the PBGC or a
Plan has arisen, during such five-year period.  The present value of all accrued
benefits under all Single Employer Plans (based on those assumptions used to
fund each such Plan) do not, as of the last annual valuation date prior to the
date on which this representation is made or deemed made, exceed the value of
the assets of such each Plan allocable to such accrued benefits by more than
$2,000,000.  Neither the Borrower nor any Commonly Controlled Entity has had a
complete or partial withdrawal from any Multiemployer Plan during the past five
years, that has

 

29

--------------------------------------------------------------------------------


 

resulted or could reasonably be expected to result in a material liability under
ERISA, and neither the Borrower nor any Commonly Controlled Entity would become
subject to any material liability under ERISA if the Borrower or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made.  To the knowledge of the Borrower, no
such Multiemployer Plan is in Reorganization or Insolvent and there has been no
determination that any Multiemployer Plan is in endangered or critical status
within the meaning of Section 432 of the Code or Section 305 of ERISA.  Neither
the Borrower nor any Commonly Controlled Entity has engaged in a “prohibited
transaction”, as defined in Section 406 of ERISA and Section 4975 of the Code,
in connection with any Plan, that could reasonably be expected to subject the
Borrower to a material tax or penalty by under Section 502(i) of ERISA or
Section 4975 of the Code.  Except to the extent required by Section 4980B of the
Code or similar state law, as of the date hereof, the present value of the
Liability to provide health or welfare benefits (through the purchase of
insurance or otherwise) for any retired or former employee, officer or director
of the Borrower pursuant to any Plan sponsored, maintained or contributed to by
Borrower does not exceed $2 million.

 

4.14  Investment Company Act; Other Regulations.  No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness. No
Loan Party is subject to regulation under the Energy Policy Act of 2005 or the
Federal Power Act or under any other federal or state statute or regulation in a
manner, in each case, which limits its ability to incur Indebtedness or which
otherwise renders all or any portion of the Obligations unenforceable.

 

4.15  Subsidiaries.   (a) Schedule 4.15 sets forth, as of the Closing Date, the
name and jurisdiction of organization of each Restricted Subsidiary and, as to
each such Restricted Subsidiary, the percentage of each class of Capital Stock
owned by Borrower or any Restricted Subsidiary as of the Closing Date, and
(b) as of the Closing Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Capital Stock of any Subsidiary, except as created by
the Loan Documents.

 

4.16  Use of Proceeds.  The proceeds of the Loans shall be used to finance a
portion of the Acquisition, to repay certain indebtedness of the Target and its
Subsidiaries and to pay related fees and expenses and for general working
capital needs and other general corporate purposes (including making Investments
to the extent permitted hereunder and Permitted Acquisitions).

 

4.17  Environmental Matters.  Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:

 

(a)           to the knowledge of the Borrower, the facilities and properties
owned, leased or operated by any Group Member (the “Properties”) do not contain,
and have not previously contained, any Materials of Environmental Concern in
amounts or concentrations or under circumstances that constitute or constituted
a violation of, or could give rise to liability under, any Environmental Law;

 

(b)           no Group Member has received or is aware of any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties or the business operated by any Group Member
(the “Business”), nor does the Borrower have knowledge or reason to believe that
any such notice will be received or is being threatened;

 

30

--------------------------------------------------------------------------------


 

(c)           to the knowledge of the Borrower, Materials of Environmental
Concern have not been transported or disposed of from the Properties in
violation of, or in a manner or to a location that could give rise to liability
under, any Environmental Law, nor have any Materials of Environmental Concern
been generated, treated, stored or disposed of at, on or under any of the
Properties in violation of, or in a manner that could give rise to liability
under, any applicable Environmental Law;

 

(d)           no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;

 

(e)           to the knowledge of the Borrower, there has been no release or
threat of release of Materials of Environmental Concern at or from the
Properties, or arising from or related to the operations of any Group Member in
connection with the Properties or otherwise in connection with the Business, in
violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws;

 

(f)            the Properties and all operations at the Properties are in
compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and there is no contamination at, under or about
the Properties or violation of any Environmental Law with respect to the
Properties or the Business; and

 

(g)           no Group Member has assumed any liability of any other Person
under Environmental Laws.

 

4.18  Accuracy of Information, etc.  (i) All written information, other than the
Financial Projections (as defined below), forward looking information and
information of a general economic or industry nature, which has been made
available to Administrative Agent or the Lenders by Borrower or any of its
representatives in connection with the transactions contemplated by this
Agreement or the other Loan Documents (the “Information”) was, as of the date
such Information was provided, when taken as a whole, complete and correct in
all material respects did not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements contained therein
not materially misleading in light of the circumstances under which such
statements were made, and (ii) all financial projections concerning the Borrower
and the Restricted Subsidiaries that have been or are hereafter made available
to Administrative Agent or the Lenders by Borrower or any of its representatives
in connection with the transactions contemplated by this Agreement or the other
Loan Documents (the “Financial Projections”) were prepared in good faith based
upon assumptions that were believed by the preparer thereof to be reasonable at
the time made, it being understood and agreed that the Financial Projections are
not a guarantee of financial performance and actual results may differ from the
Financial Projections and such differences may be material.

 

4.19  Security Documents.

 

(a)           The Guarantee and Collateral Agreement is effective to create in
favor of the Administrative Agent, for the benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof.   In the case of the Pledged Stock as defined in
the Guarantee and Collateral Agreement that are securities represented by stock
certificates or otherwise constituting certificated securities within the
meaning of Section 8-102(a)(15) of the California UCC or the corresponding code
or statute of any other applicable jurisdiction (“Certificated Securities”),

 

31

--------------------------------------------------------------------------------


 

when certificates representing such Pledged Stock are to be delivered to the
Administrative Agent, in the case of any Securities Account or Deposit Account
of the Borrower or Subsidiary Guarantor (as applicable), upon effectiveness of
appropriate Control Agreements in accordance with Section 6.11 with respect
thereto, and in the case of the other Collateral constituting personal property
described in the Guarantee and Collateral Agreement which may be perfected
through the filing of a UCC financing statement, when financing statements and
other filings (when filed in accordance with Section 6.11) specified on Schedule
4.19(a) in appropriate form are filed in the offices specified on Schedule
4.19(a), the Administrative Agent, for the benefit of the Secured Parties, shall
have a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations prior and superior in right to any other Person
(except, in the case of Collateral other than Pledged Stock, Liens permitted by
Section 7.3).  As of the Closing Date, none of the Capital Stock of the Borrower
or any Restricted Subsidiary that is a limited liability company or partnership
is a Certificated Security.

 

(b)           Each of the Mortgages, if any, delivered after the Closing Date
will be, upon execution, effective to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
Lien on the Mortgaged Properties described therein and proceeds thereof, and
when the Mortgages are filed in the offices for the applicable jurisdictions in
which the Mortgaged Properties are located, each such Mortgage shall constitute
a fully perfected First Priority Lien on, and security interest in, all right,
title and interest of the Loan Parties in the Mortgaged Properties and the
proceeds thereof, as security for the Obligations (as defined in the relevant
Mortgage).

 

4.20  Solvency.  The Loan Parties, taken as a consolidated group, after giving
effect to the incurrence of all Indebtedness and obligations being incurred in
connection herewith are Solvent.

 

4.21  Designated Senior Indebtedness.  The Loan Documents and all of the
Obligations shall be deemed “Designated Senior Indebtedness” or a similar
concept thereof for purposes of any Subordinated Indebtedness (if such concept
is applicable therein) of the Loan Parties.

 

4.22  Brokerage Commissions.  No Person is entitled to receive any brokerage
commission, finder’s fee or similar fee or payment in connection with the
extensions of credit contemplated by this Agreement (other than fees paid to
SVB).

 

4.23  Anti-Terrorism Laws.

 

(a)           None of the Group Members and, to the knowledge of the Group
Members, none of their respective Affiliates is in violation of any laws
relating to terrorism or money laundering (“Anti-Terrorism Laws”), including
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001
(the “Executive Order”), and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

 

(b)           None of the Group Members and, to the knowledge of the Group
Members, none of their respective Affiliates or their respective brokers or
other agents acting or benefiting in any capacity in connection with the Loans
is any of the following:

 

(i)            a Person or entity that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order;

 

(ii)           a Person or entity owned or controlled by, or acting for or on
behalf of, any Person or entity that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

32

--------------------------------------------------------------------------------


 

(iii)          a Person or entity with which any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)          a Person or entity that commits, threatens or conspires to commit
or supports “terrorism” as defined in the Executive Order; or

 

(v)           a Person or entity that is a Designated Person.

 

(c)           No Group Member or, to the knowledge of any Group Member, any of
its brokers or other agents acting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Person described in clause
(b) above, (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to the Executive Order,
or (iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.

 

SECTION 5.  CONDITIONS PRECEDENT

 

5.1  Conditions to Extension of Credit.  The agreement of each Lender to make
the Loans requested to be made by it is subject to the satisfaction, prior to or
concurrently with the making of such extension of credit on the Closing Date, of
the following conditions precedent:

 

(a)           Loan Documents.  The Administrative Agent shall have received
(i) this Agreement or, in the case of the Lenders, an Addendum, executed and
delivered by the Administrative Agent, Holdings, the Borrower and each Person
listed on Schedule 1.1, (ii) the Guarantee and Collateral Agreement, executed
and delivered by the Borrower, Holdings and each Subsidiary Guarantor, (iii) the
Fee Letter executed and delivered by the Borrower and Silicon Valley Bank,
(iv) an Acknowledgement and Consent in the form attached to the Guarantee and
Collateral Agreement, executed and delivered by each Issuer (as defined
therein), if any, that is not a Loan Party, (v) the Intellectual Property
Security Agreements, executed and delivered by the applicable Loan Parties, and
(vi) the other fully executed Loan Documents (including without limitation, the
Security Documents).

 

(b)           Financial Statements.  The Lenders shall have received (i) an
audited consolidated financial statements of the Borrower as of December 31,
2005, December 31, 2006 and December 31, 2007, and (ii) unaudited interim
balance sheet of the Borrower as of March 31, 2008 and the related unaudited
interim statements of income and cash flows of the Borrower for the fiscal
quarter then ended.

 

(c)           [Reserved].

 

(d)           [Reserved].

 

(e)           Fees.  The Lenders, the Administrative Agent shall have received
all fees required to be paid, and all expenses required to be paid hereunder for
which invoices have been presented (including the reasonable fees and expenses
of legal counsel), on or before the Closing Date.  All such amounts will be paid
with proceeds of Loans made on the Closing Date and will be reflected in the
funding instructions given by the Borrower to the Administrative Agent on or
before the Closing Date.

 

(f)            Closing Certificate; Certified Certificate of Organization; Good
Standing Certificates.  The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the

 

33

--------------------------------------------------------------------------------


 

Closing Date, substantially in the form of Exhibit C, with appropriate
insertions and attachments, including the certificate of incorporation or other
similar organizational document of each Loan Party certified by the relevant
authority of the jurisdiction of organization of such Loan Party and the bylaws
or other similar organizational document of each Loan Party, and (ii) a long
form good standing certificate (to the extent available) for each Loan Party
from its jurisdiction of organization.

 

(g)           Legal Opinions.  The Administrative Agent shall have received the
executed legal opinions of Skadden, Arps, Slate, Meagher & Flom LLP, counsel to
Borrower and the Subsidiary Guarantors, in a form reasonably satisfactory to the
Administrative Agent (and such local counsel as may be necessary in
jurisdictions other than Delaware and New York).  Such legal opinion shall cover
such other matters incident to the transactions contemplated by this Agreement
as the Administrative Agent may reasonably require.

 

(h)           Pledged Stock; Stock Powers.  The Administrative Agent shall have
received the certificates (other than the certificates representing the shares
of the Capital Stock of United Online Software Development Private Limited and
MyPoint.com Japan Co., Ltd.) representing the shares of Capital Stock pledged
pursuant to the Guarantee and Collateral Agreement together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof.

 

(i)            Filings.  Each Uniform Commercial Code financing statement
required in order to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a perfected Lien on the Collateral described
therein (and which is capable of being perfected through the filing of a Uniform
Commercial Code financing statement), prior and superior in right to any other
Person (other than with respect to Liens expressly permitted by Section 7.3),
shall be in proper form for filing.

 

(j)            Solvency Certificate.  The Administrative Agent shall have
received a solvency certificate in form and substance reasonably satisfactory to
the Administrative Agent, from the chief financial officer or treasurer of
Borrower certifying that the Borrower and its Restricted Subsidiaries, on a
consolidated basis, after giving effect to the transactions contemplated hereby,
are Solvent.

 

(k)           Patriot Act.  The Administrative Agent shall have received, prior
to the Closing Date, all documentation and other information required by
Governmental Authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including the Patriot Act.

 

(l)            Insurance.  The Administrative Agent shall have received
insurance certificates in a form reasonably satisfactory to the Administrative
Agent.

 

(m)          Adjusted OIBDA.  The Borrower shall deliver to the Administrative
Agent a Closing Date Certificate signed by the Borrower’s chief financial
officer, demonstrating in reasonable detail that adjusted OIBDA (calculated in a
manner consistent with Borrower’s prior practices) of the Borrower and the
Restricted Subsidiaries for the most recently completed trailing four quarter
period ended prior to the Closing Date for which financial statements are
available of not less than $100,000,000.

 

(n)           No Purchaser Material Event of Default.  Since December 31, 2007,
no Purchaser Material Adverse Effect has occurred.

 

(o)           Representations and Warranties.  The Specified Representations
shall be true, correct and complete in all material respects (provided that if
such Specified Representation is qualified as to materiality, such Specified
Representation shall be required to be true and correct) on and as of the
Closing Date except to the extent such Specified Representations specifically
relate to an earlier date, in

 

34

--------------------------------------------------------------------------------


 

which case such Specified Representations shall have been true, correct and
complete in all material respects on and as of such earlier date (provided that,
if a Specified Representation as of an earlier date is qualified as to
materiality, such Specified Representation shall be required to be true and
correct as of such earlier date).

 

SECTION 6.  AFFIRMATIVE COVENANTS

 

Borrower hereby agrees that, until all Commitments have been terminated and the
principal of and interest on each Loan, all fees and all other expenses or
amounts payable under any Loan Document shall have been paid in full, the
Borrower shall and shall cause each Restricted Subsidiary to:

 

6.1  Financial Statements.  Furnish to the Administrative Agent, for
distribution to each Lender:

 

(a)           as soon as available, but in any event within 75 days after the
end of each fiscal year of Borrower, a copy of the unaudited consolidating and
consolidated balance sheet of Borrower and its Restricted Subsidiaries
(excluding, for the avoidance of doubt, the Excluded Subsidiaries) as at the end
of such year, the related unaudited consolidating and consolidated statement of
income and unaudited consolidated statements of cash flows of Borrower and
its Restricted Subsidiaries (excluding, for the avoidance of doubt, the Excluded
Subsidiaries) for such year, certified by a Responsible Officer as being fairly
stated in all material respects and derived from the consolidated financial
statements as of such date and for such period of the Borrower and its
Subsidiaries; and

 

(b)           as soon as available, but in any event within 45 days after the
end of each fiscal quarter of Borrower (other than the last fiscal quarter of
any fiscal year), commencing with the fiscal quarter ended September 30, 2008, a
copy of the unaudited consolidating and consolidated balance sheet of Borrower
and its Restricted Subsidiaries (excluding, for the avoidance of doubt, the
Excluded Subsidiaries) as at the end of such quarter, the related unaudited
consolidating and consolidated statement of income and unaudited consolidated
statement of cash flows of Borrower and its Restricted Subsidiaries (excluding,
for the avoidance of doubt, the Excluded Subsidiaries) for such quarter
certified by a Responsible Officer as being fairly stated in all material
respects and derived from the consolidated financial statements as of such date
and for such period of the Borrower and its Subsidiaries.

 

All such financial statements shall be complete and correct in all material
respects and shall be derived from the financial statements of the Borrower and
its Subsidiaries.

 

6.2  Certificates; Other Information.  Furnish to the Administrative Agent, for
distribution to each Lender:

 

(a)           Within 50 days after the end of the first three fiscal quarters of
each fiscal year (90 days after the end of each fiscal year), (i) a certificate
of a Responsible Officer stating that such Responsible Officer has obtained no
knowledge of any Default or Event of Default except as specified in such
certificate and (ii), (x) a Compliance Certificate containing all information
and calculations necessary for determining compliance by each Group Member with
the provisions of this Section 7.1 as of the last day of the fiscal quarter or
fiscal year of Borrower, as the case may be, and (y) to the extent not
previously disclosed to the Administrative Agent, a description of any change in
the jurisdiction of organization of any Loan Party and a list of any material
Intellectual Property acquired by any Loan Party since the date of the most
recent report delivered pursuant to this clause (y) (or, in the case of the
first such report so delivered, since the Closing Date);

 

35

--------------------------------------------------------------------------------


 

(b)           as soon as available, and in any event no later than 90 days after
the end of each fiscal year of Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated and consolidating
income statement and balance sheet of Borrower and the Restricted Subsidiaries
(excluding, for the avoidance of doubt, the Excluded Subsidiaries) as of the end
of each fiscal quarter of such fiscal year, the related consolidated statements
of projected cash flow, projected changes in financial position and projected
income and a description of the material underlying assumptions applicable
thereto), and, promptly following their becoming available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Responsible Officer has no reason to believe that such Projections are based on
unreasonable assumptions as of the date of such Projections; it being recognized
by Lenders that such Projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ materially from the Projections;

 

(c)           within five days after the same are sent, copies of all material
financial statements and material reports that any Subsidiary Guarantor or the
Borrower sends to all of the holders of any class of its debt securities or
public equity securities that are not filed with the SEC;

 

(d)           upon request by the Administrative Agent, within five days after
the same are sent or received, copies of all correspondence, reports, documents
and other filings with any Governmental Authority regarding compliance with or
maintenance of Governmental Approvals or Requirements of Law that could
reasonably be expected to have a Material Adverse Effect on the operations of
the Group Members; and

 

(e)           promptly, such additional financial and other information as any
Lender may from time to time reasonably request.

 

6.3  Payment of Obligations.  Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its
obligations (including all taxes, assessments and governmental charges or levies
imposed upon the Collateral) of whatever nature, except where the failure to do
so would not result in a Material Adverse Effect or where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member.

 

6.4  Maintenance of Existence; Compliance.  (a) (i)  Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all
commercially reasonable action to maintain or obtain all Governmental Approvals
and all other rights, privileges and franchises necessary or desirable in the
normal conduct of its business, except, in each case, as otherwise permitted by
Section 7.4 and except, in the case of clause (ii) above, to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; (b) comply with all Contractual Obligations and Requirements of Law
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect; (c) comply
with all Governmental Approvals, and any term, condition, rule, filing or fee
obligation, or other requirement related thereto, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (d) prevent any of the Governmental Approvals from being revoked,
rescinded, suspended, modified in an adverse manner or not renewed in the
ordinary course for a full term to the extent such revocation, rescission,
suspension, modification or nonrenewal has, or could reasonably be expected to
have, a Material Adverse Effect.

 

6.5  Maintenance of Property; Insurance.  (a) To the extent commercially
reasonable, keep all property necessary in its business in good working order
and condition, ordinary wear and tear, force majeure and other unforeseen events
excepted and (b) maintain with financially sound and reputable

 

36

--------------------------------------------------------------------------------


 

insurance companies property and liability insurance in at least such amounts
and against at least such risks as are usually insured against by companies
engaged in the same or a similar business.

 

6.6  Inspection of Property; Books and Records; Discussions.  (a)  Keep proper
books of records and account in which full, true and correct (in all material
respects) entries in conformity in all material respects with GAAP and all
Requirements of Law shall be made of material dealings and transactions in
relation to its business and activities and (b) permit representatives of any
Lender to visit and inspect any of its properties and examine and make abstracts
from any of its books and records at any reasonable time (and at the Loan
Parties’ expense, which expenses shall in no event exceed $7,500 per inspection
if no Event of Default has occurred and is continuing) and to discuss the
business, operations, properties and financial and other condition of the Group
Members with officers and employees of the Group Members and with their
independent certified public accountants (in which such officers and
representatives of Group Members may be present).  Such inspections shall not
exceed once per year, unless an Event of Default has occurred and is continuing.

 

6.7  Notices.  Promptly give notice to the Administrative Agent of:

 

(a)           the occurrence of any Default or Event of Default;

 

(b)           any (i) default or event of default under any Contractual
Obligation of any Group Member or (ii) litigation, investigation or proceeding
that may exist at any time between any Group Member and any Governmental
Authority, that in either case, if not cured or if adversely determined, as the
case may be, could reasonably be expected to have a Material Adverse Effect;

 

(c)           upon any Responsible Officer becoming aware of the same, any
litigation or proceeding affecting any Group Member and which Group Member has
received service of process (i) in which the liability of the Loan Parties
would, in the reasonable judgment of Borrower, be expected to exceed $2,500,000,
(ii) in which injunctive or similar relief is sought and which could reasonably
be expected to have a Material Adverse Effect or (iii) which relates to any Loan
Document;

 

(d)           the following events, as soon as possible and in any event within
thirty (30) days after any Responsible Officer knows thereof:  (A) the
occurrence of any Reportable Event with respect to any Single Employer Plan, a
failure to make any required contribution to a Single Employer Plan, the
creation of any Lien in favor of the PBGC or a Single Employer Plan, any
withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan, the determination that any Multiemployer Plan is in
endangered or critical status within the meaning of Section 432 of the Code or
Section 305 of ERISA, the adoption of any new Single Employer Plan by Borrower
or any Commonly Controlled Entity, the adoption of any amendment to a Single
Employer Plan, if such amendment will result in a material increase in benefits
or unfunded benefit liabilities (as defined in Section 4001(a)(18) of ERISA), or
the commencement of contributions by Borrower or any Commonly Controlled Entity
to any Plan that is subject to the Pension Funding Rules, or (B) the institution
of proceedings or the taking of any other action by the PBGC or the Borrower or
any Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan;

 

(e)           any other development or event that has had or could reasonably be
expected to have a Material Adverse Effect;

 

(f)            copies of all information required to be reported to the PBGC
under Section 4010 of ERISA and such other documents or governmental reports of
filings relating to any Plan as the Administrative Agent shall reasonably
request; and

 

37

--------------------------------------------------------------------------------


 

(g)           promptly following any request therefore, copies of any documents
or notices described in Sections 101 (k) or (l) of ERISA that any Borrower or
any Commonly Controlled Entity has received with respect to any Multiemployer
Plan; provided, that if any Borrower or any Commonly Controlled Entity has not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, the applicable Borrower or Commonly Controlled
Entity shall, upon request from the Administrative Agent, promptly make a
request for such documents or notices from such administrator or sponsor and
shall provide copies of such documents and notices promptly upon receipt
thereof.

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

 

6.8  Environmental Laws.

 

(a)           Comply with, and use reasonable efforts to ensure compliance by
all tenants and subtenants, if any, with, all applicable Environmental Laws, and
obtain and comply with and maintain, and use reasonable efforts to ensure that
all tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws except in any such case to the extent failure to
do so would not reasonably be expected to result in a Material Adverse Effect.

 

(b)           Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply with all lawful orders and directives of
all Governmental Authorities regarding Environmental Laws except in any such
case to the extent failure to do so would not reasonably be expected to result
in a Material Adverse Effect.

 

6.9  Operating Accounts.  Subject to SVB providing reasonable terms, maintain
the Borrower’s and the Subsidiary Guarantors’ primary depository and operating
accounts with SVB and SVB’s Affiliates.

 

6.10  [Reserved].

 

6.11  Additional Collateral, etc.

 

(a)           With respect to any property (to the extent included in the
definition of Collateral) owned after the Closing Date by any Loan Party (other
than (x) any property described in paragraph (b), (c) or (d) below, and (y) any
property subject to a Lien expressly permitted by Sections 7.3 (c), (d), (g),
(q) and (r)) as to which the Administrative Agent, for the benefit of the
Secured Parties, does not have a perfected Lien, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement or such other documents as the Administrative Agent
reasonably deems necessary or advisable to grant to the Administrative Agent,
for the benefit of the Secured Parties, a security interest in such property and
(ii) take all reasonable actions necessary or advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected First
Priority security interest in such property (other than Excluded Perfection
Assets), including the filing of Uniform Commercial Code financing statements in
such jurisdictions as may be required by the Guarantee and Collateral Agreement
or by law or as may be reasonably requested by the Administrative Agent.

 

38

--------------------------------------------------------------------------------


 

(b)           With respect to any fee interest in any real property having a
value (together with improvements thereof) of at least $5,000,000 acquired after
the Closing Date by any Loan Party (other than any such real property subject to
a Lien expressly permitted by Sections 7.3(g) or (q)), promptly (i) execute and
deliver a First Priority Mortgage, in favor of the Administrative Agent, for the
benefit of the Secured Parties, covering such real property, (ii) if requested
by the Administrative Agent, provide the Lenders with (x) title and extended
coverage insurance covering such real property in an amount at least equal to
the purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent), and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

 

(c)           With respect to any new Domestic Subsidiary created or acquired
after the Closing Date by Borrower or any Subsidiary Guarantor (which, for the
purposes of this Section 6.11(c), shall include any Restricted Subsidiary that
ceases to be a Foreign Subsidiary), promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected First
Priority security interest in the Capital Stock of such new Subsidiary that is
owned by any Loan Party, (ii) deliver to the Administrative Agent the
certificates representing such Capital Stock (if any), together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the Borrower or such Subsidiary Guarantor, as applicable, (iii) cause such new
Subsidiary (a) to become a party to the Guarantee and Collateral Agreement and
(b) to take such actions reasonably necessary or advisable to grant to the
Administrative Agent for the benefit of the Secured Parties a perfected First
Priority security interest in the Collateral (other than Excluded Perfection
Assets) described in the Guarantee and Collateral Agreement, with respect to
such new Subsidiary, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent and (c) to deliver to the Administrative Agent a certificate of such
Subsidiary, in a from reasonably satisfactory to the Administrative Agent, with
appropriate insertions and attachments as to such Subsidiary’s organizational
documents, incumbency and resolutions authorizing such Subsidiary to enter into
the Guarantee and Collateral Agreement, and (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions with
relating to the matters described above, which opinion shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

(d)           With respect to any new Foreign Subsidiary created or acquired and
directly held by Borrower or a Subsidiary Guarantor after the Closing Date,
promptly (i) execute and deliver to the Administrative Agent such amendments to
the Guarantee and Collateral Agreement as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected First Priority security interest in 66% of the
total outstanding voting Capital Stock of such new Subsidiary, (ii) deliver to
the Administrative Agent the certificates, if any, representing such Capital
Stock, together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the Borrower or any Subsidiary Guarantor, as
applicable, and take such other action as may be necessary or, in the reasonable
opinion of the Administrative Agent, desirable to perfect the Administrative
Agent’s security interest therein, and (iii) if reasonably requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.  Notwithstanding the foregoing, if any of the foregoing actions would
subject any Group Member to any material tax, cost or expense in relation to the
benefit afforded thereby, as reasonably determined by the Required Lenders the
obligation of the Group Member to take such actions shall be inapplicable.

 

39

--------------------------------------------------------------------------------


 

(e)           Upon Administrative Agent’s reasonable request, the Loan Parties
shall use commercially reasonable efforts (which shall not require any Group
Member to agree to any modification to any lease or to payment of any fees in
excess of $2,500) to obtain a landlord’s agreement or bailee letter reasonably
satisfactory in form and substance to the Administrative Agent, as applicable,
from the lessor of each leased property, including with respect to Borrower’s
21301 Burbank Boulevard, Woodland Hills, California 91367 location, or bailee
with respect to any warehouse, processor or converter facility or other location
where material Collateral is stored or located, excluding co-location
facilities.

 

(f)            To the extent not satisfied prior to the Closing Date, not later
than the date that is 45 days (or if foreign regulatory or governmental
approvals or processes make the satisfaction of this requirement commercially
impracticable within the specified period, such longer period as is reasonably
necessary to satisfy such requirements) after the Closing Date (or such longer
period as Administrative Agent may agree), Borrower shall take or cause to be
taken all such actions, executed and delivered or cause to be executed and
delivered all such agreements, documents and instruments, and made or caused to
be made all such filings and recordings that may be necessary or, in the opinion
of Administrative Agent, desirable in order to perfect Administrative Agent’s
(for the benefit of Lenders) First Priority security interest in the entire
personal and mixed property Collateral (other than Excluded Perfection Assets),
including without limitation, Control Agreements (in form and substance
reasonably satisfactory to the Administrative Agent) with respect to the Deposit
Accounts and Securities Accounts).

 

SECTION 7.  NEGATIVE COVENANTS

 

The Borrower hereby agrees that, until the principal of and interest on each
Loan, all fees and all other expenses or amounts payable under any Loan Document
shall have been paid in full, the Borrower shall not, nor permit any Restricted
Subsidiary to, directly or indirectly:

 

7.1  Financial Condition Covenants.

 

(a)           Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated
Fixed Charge Coverage Ratio as at the last day of any period of four consecutive
quarters of Borrower ending in any period set forth below to be less than the
ratio set forth below opposite such quarter:

 

Fiscal Quarter

 

Consolidated Fixed Charge
Coverage Ratio

 

 

 

September 30, 2008 and each
quarter thereafter

 

1.50

 

(b)           Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio as at the last day of any period of four consecutive quarters of Borrower
ending in any period set forth below to exceed the ratio set forth below
opposite such quarter:

 

Fiscal Quarter

 

Consolidated Leverage Ratio

 

 

 

September 30, 2008 and each
quarter thereafter

 

1.25

 

(c)           Consolidated EBITDA.  Permit Consolidated EBITDA as at the last
day of any period of four consecutive quarters of Borrower ending in any period
set forth below to be less than the amount set forth below opposite such
quarter:

 

40

--------------------------------------------------------------------------------


 

Fiscal Quarter

 

Consolidated EBITDA

 

 

 

September 30, 2008 and each
quarter thereafter

 

$100,000,000 adjusted to $50,000,000
upon the Classmates IPO

 

7.2  Indebtedness.  Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

 

(a)           Indebtedness of any Loan Party pursuant to any Loan Document;

 

(b)           Indebtedness of (i) the Borrower or any Subsidiary Guarantor to
any other Loan Party, or (ii) any Foreign Subsidiary of the Borrower to any
other Foreign Subsidiary of the Borrower;

 

(c)           Guarantee Obligations of any Loan Party in respect of Indebtedness
otherwise permitted by this Section 7.2;

 

(d)           Indebtedness outstanding on the date hereof and listed on Schedule
7.2(d) and any refinancings, refundings, renewals or extensions thereof (without
shortening the maturity thereof or increasing the principal amount thereof);

 

(e)           Indebtedness (including, without limitation, Capital Lease
Obligations) secured by Liens permitted by Section 7.3(g) in an aggregate
principal amount not to exceed $2,500,000 at any one time outstanding and any
refinancings, refundings, renewals or extensions thereof (without shortening the
maturity thereof or increasing the principal amount thereof except to the extent
of interest, fees and premiums relating to such Indebtedness or such
refinancing, refunding, renewal or extension);

 

(f)            Surety Indebtedness;

 

(g)           additional Indebtedness of Borrower or any Restricted Subsidiaries
in an aggregate principal amount (for Borrower and all Restricted Subsidiaries)
not to exceed $5,000,000 at any one time outstanding;

 

(h)           Indebtedness arising in connection with endorsement of instruments
for deposit in the ordinary course of business;

 

(i)            Indebtedness permitted by Section 7.8;

 

(j)            Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business; provided, however, that such Indebtedness is
extinguished within three Business Days of incurrence;

 

(k)           other unsecured Subordinated Indebtedness; provided, however, that
(i) the Loan Parties are in pro forma compliance with the financial covenants
set forth in Section 7.1 after giving effect to the incurrence of such
Subordinated Indebtedness and (ii) no Default or Event of Default shall exist
immediately prior to the incurrence of such Subordinated Indebtedness or would
result therefrom;

 

(l)            Indebtedness of any Person that becomes a Subsidiary of the
Borrower in a Permitted Acquisition (or Indebtedness assumed at the time, and as
a result, of a Permitted Acquisition), which Indebtedness is existing at the
time such Person becomes a Subsidiary of the Borrower, and any

 

41

--------------------------------------------------------------------------------


 

related refinancing, refunding, renewal or extension of such Indebtedness in an
aggregate amount not to exceed $5,000,000 at any time outstanding; provided that
such Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition;

 

(m)          Indebtedness incurred in connection with letters of credit issued
to support the obligations referred to in Sections 7.3(c) and (d), obligations
under leases and other obligations (excluding debt for borrowed money) in each
case incurred in the ordinary course of business;

 

(n)           Indebtedness of any Person in connection with Swap Agreements
permitted by Section 7.12; and

 

(o)           Borrower or any Restricted Subsidiary may become and remain liable
with respect to Indebtedness consisting of insurance premium financing.

 

Any Indebtedness of any Loan Party to its employees, directors and officers of
any Group Member shall be subordinated to the prior payment in full of all of
the Obligations pursuant to a written agreement or written terms reasonably
acceptable to the Administrative Agent.

 

7.3  Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

 

(a)           Liens for taxes, assessments or governmental charges or levies not
yet due or delinquent or that are being contested in good faith by appropriate
proceedings; provided that adequate reserves with respect thereto are maintained
on the books of Borrower and the Restricted Subsidiaries, as the case may be, in
conformity with GAAP;

 

(b)           carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s, workmen’s, suppliers’ or other like Liens arising in the ordinary
course of business that are not overdue for a period of more than 30 days or
that are being contested in good faith by appropriate proceedings;

 

(c)           pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation or Liens to secure
letters of credit issued to support obligations relating to workers’
compensation, insurance and other social security legislation;

 

(d)           deposits to secure the performance of bids, tenders, trade
contracts (other than for borrowed money), leases, government contracts,
statutory obligations, surety, stay, customs and appeal bonds, performance and
return of money bonds and other obligations of a like nature incurred in the
ordinary course of business (or Liens to secure letters of credit issued for
such purpose);

 

(e)           easements, rights-of-way, restrictions (including zoning
restrictions), covenants, licenses, encroachments, protrusions and other similar
charges or encumbrances or minor title deficiencies incurred in the ordinary
course of business that, in the aggregate, are not substantial in amount and
that do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of Borrower and the Restricted Subsidiaries;

 

(f)            Liens in existence on the date hereof listed on Schedule
7.3(f) (and replacements of such Liens), securing Indebtedness permitted by
Section 7.2(d); provided that no such Lien is spread to cover any additional
property after the Closing Date (other than accessions thereto) and that the
amount of Indebtedness secured thereby is not increased;

 

42

--------------------------------------------------------------------------------


 

(g)           Liens securing Indebtedness of Borrower or any Restricted
Subsidiary incurred pursuant to Section 7.2(e) to finance the acquisition of
fixed or capital assets (as any Liens securing any such Indebtedness which has
been refinanced); provided that (i) such Liens shall be created substantially
simultaneously with or within ninety days after the acquisition of such fixed or
capital assets (or substantially concurrently with any refinancing (including
successive refinancings) of Indebtedness originally incurred for such purpose),
(ii) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness (as refinanced from time to time) (and accessions
thereto) and (iii) in the case of a refinancing, the amount of Indebtedness
secured thereby is not increased except to the extent of interest, fees and
premiums relating to the Indebtedness refinanced and such refinancing
Indebtedness;

 

(h)           Liens created pursuant to the Security Documents;

 

(i)            any interest or title of a lessor, lessee or licensor under any
lease or license entered into by Borrower or any Restricted Subsidiary in the
ordinary course of its business and covering only the assets so leased or
licensed;

 

(j)            Liens in respect of judgments that do not constitute a Default or
Event of Default under Section 8(h) of this Agreement;

 

(k)           Liens not otherwise permitted by this Section so long as the
aggregate fair market value (determined as of the date such Lien is incurred) of
the assets subject thereto does not exceed (as to Borrower and the Restricted
Subsidiaries) $1,000,000 at any one time;

 

(l)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of custom duties in connection with the
importation of goods;

 

(m)          Liens arising out of conditional sale, title retention, consignment
or similar arrangements for the sale of goods entered into by any Group Member
in the ordinary course of business in accordance with the past practices of such
Group Member;

 

(n)           bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by any Group Member, in each case granted in the ordinary
course of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank with respect to cash management,
bank accounts, securities accounts and operating account arrangements, including
those involving pooled accounts and netting arrangements;

 

(o)           licenses of intellectual property or intellectual property rights
granted by any Group Member in the ordinary course of business and not
interfering in any material respect with the ordinary conduct of business of the
Group Members;

 

(p)           the filing of UCC financing statements solely as a precautionary
measure in connection with operating leases or consignment of goods;

 

(q)           Liens securing assets subject to capital lease or purchase money
security interests in respect of Indebtedness permitted under Section 7.2(l) in
an aggregate principal amount not to exceed $2,500,000; and

 

(r)            Liens on cash collateral (or cash equivalents) in respect of
Indebtedness permitted under Section 7.2(m).

 

43

--------------------------------------------------------------------------------


 

7.4  Fundamental Changes.  Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

 

(a)           any Subsidiary of the Borrower or any Subsidiary Guarantor may be
merged or consolidated with or into the Borrower or any Subsidiary Guarantor
(provided that the Borrower or such Subsidiary Guarantor shall be the continuing
or surviving corporation);

 

(b)             any Foreign Subsidiary of the Borrower may be merged or
consolidated with or into another Foreign Subsidiary of the Borrower;

 

(c)           the Borrower or any Subsidiary of Borrower may Dispose of any or
all of its assets (i) to the Borrower or any Subsidiary Guarantor (upon
voluntary liquidation, dissolution or otherwise), or (ii) in the case of a
Foreign Subsidiary of the Borrower, to another Foreign Subsidiary of the
Borrower (upon liquidation, dissolution or otherwise);

 

(d)           any Investment expressly permitted by Section 7.8 may be
structured as a merger, consolidation or amalgamation; and

 

(e)           Dispositions permitted by Section 7.5 may be made.

 

7.5          Disposition of Property.  Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:

 

(a)           the Disposition of obsolete, worn out, used or surplus property in
the ordinary course of business and the abandonment or other Disposition of
Intellectual Property that is, in the reasonable judgment of the Borrower, no
longer economically practicable to maintain or useful in the ordinary course of
business of the Group Members taken as a whole;

 

(b)           the sale of inventory in the ordinary course of business;

 

(c)           Dispositions permitted by Section 7.4(c);

 

(d)           the sale or issuance of any Subsidiary’s Capital Stock to the
Borrower or any Subsidiary Guarantor;

 

(e)           the sale or issuance of any Foreign Subsidiary’s Capital Stock to
any Group Member;

 

(f)            the use or transfer of money or Cash Equivalents in a manner that
is not prohibited by the terms of this Agreement or the other Loan Documents;

 

(g)           the licensing of patents, trademarks, copyrights, and other
intellectual property rights;

 

(h)           the Disposition of other property sold at fair market value not to
exceed $10,000,000 during the term of this Agreement;

 

(i)            leases of real or personal property in the ordinary course of
business; and

 

44

--------------------------------------------------------------------------------


 

(j)            Dispositions of delinquent accounts (including settlements
thereof) in the ordinary course of business; and

 

(k)           Disposition of Swap Agreements.

 

7.6  Restricted Payments.  Make any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, any Subordinated Indebtedness of Borrower or any Subsidiary
(secured or unsecured), declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of Borrower or any Restricted Subsidiary, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of any
Group Member (collectively, “Restricted Payments”), except that:

 

(a)           (i) any Subsidiary of Borrower may make Restricted Payments to the
Borrower or any Subsidiary Guarantor or (ii) any Foreign Subsidiary of the
Borrower may make Restricted Payments to any other Foreign Subsidiary of the
Borrower, or (iii) Borrower or any Subsidiary Guarantor may purchase or
otherwise acquire Capital Stock of any Subsidiary of Borrower, or (iv) any
Foreign Subsidiary of Borrower may purchase or otherwise acquire Capital Stock
of any Foreign Subsidiary of Borrower or (v) any Subsidiary of Borrower may pay
dividends or distributions to the holders of its Capital Stock on a pro rata
basis;

 

(b)           so long as no Default or Event of Default shall have occurred and
be continuing, the Borrower may purchase common stock or common stock options
from present or former directors, officers or employees of any Group Member upon
the death, disability, retirement, severance or termination of employment of any
such director, officer or employee, in each case, in accordance with a plan
approved by its respective Board of Directors, provided, that the aggregate
amount of payments under this clause shall not exceed $2,000,000 during any
fiscal year of Borrower; provided further that that no more than $250,000 of
such $2,000,000 shall be used in connection with the purchase of common stock or
common stock options in connection with the severance or termination (other than
as a result of death, disability or retirement) of any directors, officers or
employees of any Group Member;

 

(c)           the Borrower may (i) declare and pay quarterly dividends up to
$0.20 per share with respect to its outstanding common stock (and an equivalent
amount with respect to restricted stock units) so long as (x) no Default or
Event of Default shall have occurred and be continuing when such dividend is
declared, (y) the Borrower shall be in compliance with Section 7.1 at the time
such dividend is declared for the most recently ended fiscal quarter for which
financial results have been provided under Section 6.1, calculated to give pro
forma effect to such dividend (so long as such dividend is paid within 45 days
of the date of declaration thereof) and (z) a Responsible Officer has certified,
to the best of such Responsible Officer’s knowledge in their capacity as an
officer, the conditions in clauses (x) and (y) above; (ii) pay taxes that are
due on behalf of officers, directors and employees in connection with the
vesting of restricted stock units and stock grants to its employees and taxes
with respect to dividends (or dividend equivalent payments) to holders of
restricted stock units in accordance with a plan approved by its respective
Board of Directors and in the ordinary course of business; (iii) convert vested
restricted stock units into common stock to the extent deemed a stock
repurchase; and (iv) make Restricted Payments deemed to occur upon exercise of
stock options including the settlement of such options net of the exercise price
thereof;

 

(d)           the Borrower may make regularly scheduled payments of interest in
respect of any Subordinated Indebtedness in accordance with the terms of, and
only to the extent required therein

 

45

--------------------------------------------------------------------------------


 

and subject to the subordination provisions contained in the documents in
connection therewith pursuant to which such Subordinated Indebtedness was issued
and the Borrower may repay or redeem Subordinated Indebtedness with the proceeds
of Subordinated Indebtedness issued to refinance such Subordinated Indebtedness;
and

 

(e)           Investments permitted under Section 7.8 may be consummated as
Restricted Payments.

 

7.7  Reserved.

 

7.8  Investments.  Make any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any other
Person (all of the foregoing, “Investments”), except:

 

(a)           extensions of trade credit in the ordinary course of business;

 

(b)           Investments in cash and Cash Equivalents;

 

(c)           Guarantee Obligations permitted by Section 7.2;

 

(d)           loans and advances to employees, directors and officers of any
Group Member in the ordinary course of business (including for travel,
entertainment and relocation expenses);

 

(e)           intercompany Investments by (i) any Group Member in the Borrower
or any Person that, prior to such investment, is a Subsidiary Guarantor,
(ii) any Foreign Subsidiary of the Borrower to any other Foreign Subsidiary of
the Borrower, (iii) Borrower or any Restricted Subsidiary in UNOL
Intermediate, Inc. or any of its Subsidiaries in an amount outstanding not to
exceed $15,000,000 (excluding the acquisition of Target) on a trailing 12 month
basis so long as no Default or Event of Default shall have occurred and be
continuing (including pro forma compliance with the financial covenants set
forth in Section 7.1 to give effect to such Investment) after making such
Investment, and (iv) Borrower or any Subsidiary Guarantor in any Restricted
Subsidiary that is not a Subsidiary Guarantor in an aggregate amount not to
exceed $7,500,000 at any time outstanding;

 

(f)            Investments in the ordinary course of business consisting of
endorsements of negotiable instruments for collection or deposit;

 

(g)           Investments received in settlement of amounts due to Borrower or
any Restricted Subsidiary effected in the ordinary course of business paid to
Borrower or any Restricted Subsidiaries as a result of Insolvency proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of Borrower or the Restricted Subsidiaries, or upon the settlement of
delinquent accounts and disputes with customers or suppliers;

 

(h)           in addition to Investments otherwise expressly permitted by this
Section, Investments (other than Investments in any Excluded Subsidiaries) by
Borrower or any Restricted Subsidiaries in an aggregate amount outstanding not
to exceed $5,000,000 during the term of this Agreement;

 

(i)            Investments outstanding on the date hereof and listed on
Schedule 7.8(i);

 

46

--------------------------------------------------------------------------------


 

(j)            any Group Member may (i) acquire and hold accounts receivables
owing to any of them if created or acquired in the ordinary course of business
and payable or dischargeable in accordance with customary terms, (ii) invest in,
acquire and hold cash and Cash Equivalents, (iii) endorse negotiable instruments
held for collection in the ordinary course of business or (iv) make lease,
utility, insurance premium and other similar deposits in the ordinary course of
business;

 

(k)           acquisitions by the Borrower or any Restricted Subsidiary of all
of the outstanding Capital Stock of Persons or of assets constituting an ongoing
business (each a “Permitted Acquisition”) in an amount not to exceed $30,000,000
(plus any equity of the Borrower issued in connection with such Permitted
Acquisition and proceeds of equity issued by the Borrower after the Closing
Date) in the aggregate during the term of this Agreement; provided that not more
than $7,500,000 (plus any equity of the Borrower issued in connection with such
Permitted Acquisition and proceeds of equity issued by the Borrower after the
Closing Date) of such Permitted Acquisition is made by a Subsidiary other than
the Borrower or a Subsidiary Guarantor or is an acquisition of a foreign Person
or is a business engaged in business activities not conducted primarily within
the United States; provided further that (i) each such Permitted Acquisition is
of a Person or ongoing business engaged in business activities in which the
acquiror is permitted to engage pursuant to Section 7.16; (ii) any domestic
Person so acquired complies with the other requirements of Section 6.11 and the
Security Documents are satisfied within the applicable time periods set forth
therein; and (iii) no Default or Event of Default has occurred or is continuing
both before and after giving effect to such Permitted Acquisition and after
giving effect to each such Permitted Acquisition, the Loan Parties shall be in
pro forma compliance with the covenants and agreements set forth in this
Agreement (including Section 7.1);

 

(l)            Investments in UNOLA Corp. to finance the transactions
contemplated by the Merger Agreement, including the payment of consideration to
Target’s shareholders, the refinancing, repayment, purchase or defeasance of
Indebtedness of Target and its Subsidiaries to provide working capital to Target
on the date of the Acquisition and to pay fees and expenses related to the
Merger, the financings related to the Merger and the repurchase and defeasance
of Indebtedness in connection therewith; and

 

(m)          Investments in connection with the acquisition of a company
previously disclosed to the Administrative Agent (redacted for confidentiality
purposes) in an aggregate amount not to exceed $1,000,000.

 

The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment; provided that the amount of any Investment shall be reduced by the
amount of all cash payments received with respect thereto, whether as principal,
interest, dividends, repayments or otherwise.

 

7.9  Optional Payments and Modifications of Certain Preferred Stock and Debt
Instruments.  (a)  Amend, modify, waive or otherwise change, or consent or agree
to any amendment, modification, waiver or other change to, any of the terms of
the Preferred Stock (i) that would move to an earlier date the scheduled
redemption date or increase the amount of any scheduled redemption payment or
increase the rate or move to an earlier date any date for payment of dividends
thereon or (ii) that would be otherwise materially adverse to any Lender or any
other Secured Party; or (b) amend, modify, waive or otherwise change, or consent
or agree to any amendment, modification, waiver or other change to, any of the
terms of any Subordinated Indebtedness permitted by Section 7.2 that would
shorten the maturity (to a date earlier than 90 days following the Maturity
Date) or increase the amount of any payment of principal (to a date earlier than
90 days following the Maturity Date) thereof or the rate of interest thereon
prior to a date earlier than 90 days following the Maturity Date or shorten any
date for payment of interest thereon

 

47

--------------------------------------------------------------------------------


 

(to a date earlier than 90 days following the Maturity Date) or that would be
otherwise materially adverse to any Lender or any other Secured Party.

 

7.10  Transactions with Affiliates.  Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower or any Restricted Subsidiary) unless such transaction
is upon fair and reasonable terms no less favorable to the relevant Group Member
than it would obtain in a comparable arm’s length transaction with a Person that
is not an Affiliate; provided that the foregoing restriction shall not apply to:

 

(a)           Investments permitted by Section 7.8;

 

(b)           Restricted Payments permitted by Section 7.6;

 

(c)           indemnification payments (including reimbursement of fees and
expenses) to officers, directors, employees or consultants of Borrower or any of
its Subsidiaries);

 

(d)           employment agreements, employee benefit plans, officer or director
indemnification agreements or any similar arrangements entered into by Borrower
or any of its Subsidiaries in the ordinary course of business;

 

(e)           marketing, advertising and cross promotional arrangements
regarding the promotion and sale of products and services of Borrower or any of
its Subsidiaries, on one side, and the promotion and sale of products and
services of (x) Target or any of is Subsidiaries, on the other side or
(y) following a Classmates IPO, Classmates or any of its Subsidiaries, on the
other side;

 

(f)            agreements among Borrower and its Subsidiaries with respect to
good faith allocations of expenses relating to, and cost sharing arrangements
relating to, general and administrative matters;

 

(g)           transactions involving consideration of $2,000,000 in the
aggregate or less per annum;

 

(h)           any tax sharing agreements entered by a Group Member with any of
its direct or indirect Subsidiaries; provided that all such agreements allocate
among the parties thereto proportionately each such party’s relative
contribution to Borrower’s consolidated tax liabilities; and

 

(i)            the existence of, or performance by Borrower or any of its
Subsidiaries of its obligations under the terms of the Merger Agreement as in
existence on the date hereof.

 

7.11  Sale Leaseback Transactions.  Enter into any Sale Leaseback Transaction.

 

7.12  Swap Agreements.  Enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which Borrower or any
Restricted Subsidiary has actual exposure and (b) Swap Agreements entered into
in order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of Borrower or any
Restricted Subsidiary.

 

7.13  Changes in Fiscal Periods.  Permit the fiscal year of Borrower to end on a
day other than December 31 or change the Borrower’s method of determining fiscal
quarters.

 

48

--------------------------------------------------------------------------------


 

7.14  Negative Pledge Clauses.  Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Loan Party
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its obligations
under the Loan Documents to which it is a party other than (a) this Agreement
and the other Loan Documents, (b) any agreements governing any purchase money
Liens or Capital Lease Obligations otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby), (c) any agreements evidencing Indebtedness secured by Liens
permitted hereunder, (d) provisions restricting Liens on assets of and interests
in joint ventures, (e) customary restrictions and conditions contained in any
agreement governing Indebtedness or Liens permitted under Sections 7.3(c),
7.3(d), 7.3(f), 7.3(q) and 7.3(r), (f) customary restrictions on the assignment
of leases, licenses and other agreements, (g) any agreement (i) prohibiting only
the creation of Liens securing Subordinated Indebtedness or (ii) containing an
“equal and ratable” clause, and (h) any agreement evidencing an asset sale, as
to the assets being sold.

 

7.15  Clauses Restricting Subsidiary Distributions.  Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Restricted Subsidiary of the Borrower to (a) make Restricted
Payments in respect of any Capital Stock of such Restricted Subsidiary held by,
or pay any Indebtedness owed to, the Borrower or any Restricted Subsidiary,
(b) make loans or advances to, or other Investments in, the Borrower or any
Restricted Subsidiary or (c) transfer any of its assets to the Borrower or any
Restricted Subsidiary, except for such encumbrances or restrictions existing
under or by reason of:

 

(a)           any restrictions existing under the Loan Documents;

 

(b)           any restrictions with respect to a Subsidiary imposed pursuant to
an agreement that has been entered into in connection with the Disposition of
all or substantially all of the Capital Stock or assets of such Subsidiary;

 

(c)           customary restrictions on the assignment of leases, licenses and
other agreements;

 

(d)           any restriction with respect to any Liens permitted hereunder or
any other Loan Document;

 

(e)           as to transfers of assets, as may be provided in an agreement with
respect to a sale of such assets;

 

(f)            encumbrances or restrictions relating to joint ventures; and

 

(g)           restrictions of the nature referred to in clause (c) above under
agreements governing purchase money liens or Capital Lease Obligations otherwise
permitted hereby which restrictions are only effective against the assets
financed thereby.

 

7.16        Lines of Business.  Enter into any principal line of business,
either directly or through any Restricted Subsidiary, except for those
businesses in which Borrower or any Subsidiary is engaged on the date of this
Agreement or that are reasonably related or ancillary thereto.

 

7.17  Amendments to Organizational Agreements and Material Contracts.  No Loan
Party shall terminate, amend, supplement or otherwise modify any of its
organizational documents (including (x) by the filing or modification of any
certificate of designation and (y) any election to treat any Equity Interests
described in the Guarantee and Collateral Agreement as a “security” under

 

49

--------------------------------------------------------------------------------


 

Section 8-103 of the UCC other than concurrently with the delivery of
certificates representing such Equity Interests to the Administrative Agent) or
any agreement to which it is a party with respect to its Equity Interests
(including any stockholders’ agreement), or enter into any new agreement with
respect to its Equity Interests, other than any such amendments, supplements or
other modifications or such new agreements which are not materially adverse to
the interests of the Lenders.

 

7.18  Anti-Terrorism Law.  Directly or indirectly, (i) knowingly conduct any
business or engage in making or receiving any contribution of funds, goods or
services to or for the benefit of any Designated Person, (ii) knowingly deal in,
or otherwise knowingly engage in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order or any other
Anti-Terrorism Law, or (iii) knowingly engage in or knowingly conspire to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law (and each of the Group Members shall deliver to the Lenders
any certification or other evidence requested from time to time by
Administrative Agent in its reasonable discretion, confirming the Group Members’
compliance with this Section 7.18).

 

7.19  Embargoed Person.  Fail to ensure that none of the funds or assets of the
Group Members that are used to repay the Obligations shall, to the knowledge of
any Group Member, constitute property of, or shall be beneficially owned
directly or indirectly by, any Person subject to sanctions or trade restrictions
under United States law (“Embargoed Person” or “Embargoed Persons”) that is
identified on (i) the “List of Specially Designated Nationals and Blocked
Persons” maintained by OFAC, and/or to the knowledge of any Group Member, as of
the date thereof, on any other similar list (“Other List”) maintained by OFAC
pursuant to any authorizing statute including, but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C.  §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C.  App. 1 et seq., and any Executive Order
or regulation promulgated thereunder, with the result that the investment in any
Group Member (whether directly or indirectly) is prohibited by law, or the Loans
made by the Lenders would be in violation of law, or (ii) the Executive Order,
any related enabling legislation or any other similar Executive Orders
(collectively, “Executive Orders”).

 

7.20  Anti-Money Laundering.  No Group Member shall knowingly use any funds
derived from any unlawful activity to repay the Loans or other Obligations, the
repayment of which causes the making of the Loans to violate any Requirement of
Law.

 

SECTION 8.  EVENTS OF DEFAULT

 

8.1  Events of Default.    If any of the following events shall occur and be
continuing:

 

(a)           the Borrower shall fail to pay any principal of any Loan when due
in accordance with the terms hereof; or the Borrower shall fail to pay any
interest on any Loan, or any other amount payable hereunder or under any other
Loan Document, within three days after any such interest or other amount becomes
due in accordance with the terms hereof; or

 

(b)           any representation or warranty made by any Loan Party herein or in
any other Loan Document or that is contained in any certificate, document or
financial or other statement furnished by it at any time under or in connection
with this Agreement or any such other Loan Document shall prove to have been
inaccurate in any material respect on or as of the date made or deemed made (or
if any representation or warranty is expressly stated to have been made as of a
specific date, inaccurate in any material respect as of such specific date); or

 

50

--------------------------------------------------------------------------------


 

(c)           any Loan Party shall default in the observance or performance of
any agreement contained in clause (i) of Section 6.4(a) (with respect to any
Guarantor and the Borrower only), Section 6.7(a) or Section 7 of this Agreement;
or

 

(d)           any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days thereafter; or

 

(e)           (i) any Group Member shall default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation with respect
to Indebtedness, but excluding the Loans) on the scheduled or original due date
with respect thereto; or (ii) any Group Member shall default in making any
payment of any interest on any such Indebtedness beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness was
created; (iii) there occurs under any Swap Agreement an Early Termination Date
(as defined in such Swap Agreement) resulting from (A) any event of default
under such Swap Agreement as to which a Loan Party or any Restricted Subsidiary
thereof is the Defaulting Party (as defined in such Swap Agreement) or (B) any
Termination Event (as so defined) under such Swap Agreement as to which a Loan
Party or any Restricted Subsidiary thereof is an Affected Party (as so defined);
or (iv) any Group Member shall default in the observance or performance of any
other agreement or condition relating to any such Indebtedness or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to (x) cause, or to permit the holder or beneficiary of
such Indebtedness (or a trustee or agent on behalf of such holder or
beneficiary) to cause such Indebtedness to become due prior to its stated
maturity or (in the case of any such Indebtedness constituting a Guarantee
Obligation) to become payable or (y) to cause, with the giving of notice if
required, any Group Member to purchase or redeem (excluding any such purchase,
redemption or offer relating to asset sales) or make an offer to purchase or
redeem such Indebtedness prior to its stated maturity; provided, that a default,
event or condition described in clause (i), (ii), (iii) or (iv) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii), (iii) or (iv) of this paragraph (e) shall have occurred and
be continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $5,000,000; or

 

(f)            (i)  any Group Member shall commence any case, proceeding or
other action (a) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (b) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or any Group Member shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Group Member any case, proceeding or other action of a
nature referred to in clause (i) above that (a) results in the entry of an order
for relief or any such adjudication or appointment or (b) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Group Member any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or
(iv) any Group Member shall generally not, or shall be unable to, or shall admit
in writing its inability to, pay its debts as they become due; or

 

51

--------------------------------------------------------------------------------


 

(g)           (i)  any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any failure to satisfy the minimum funding standards under the Pension
Funding Rules, whether or not waived in accordance with the Pension Funding
Rules, shall exist with respect to any Plan or any Lien in favor of the PBGC or
a Single Employer Plan shall arise on the assets of any Group Member or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Single Employer Plan for purposes of Title IV of
ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV of
ERISA, (v) any Group Member or any Commonly Controlled Entity shall incur any
liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan or (vi) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses
(i) through (vi) above, such event or condition, together with all other such
events or conditions, if any, could, in the reasonable judgment of the Required
Lenders, reasonably be expected to have a Material Adverse Effect; or

 

(h)           one or more judgments or decrees shall be entered against any
Group Member involving in the aggregate a liability (not paid or fully covered
by insurance) of $5,000,000 or more, and all such judgments or decrees shall not
have been vacated, discharged, stayed or bonded pending appeal within sixty (60)
days from the entry thereof; or

 

(i)            any of the Security Documents shall cease, for any reason, to be
in full force and effect (except in accordance with the terms thereof and
hereof), or any Loan Party shall so assert, or any material Lien created by any
of the Security Documents shall cease to be enforceable and of the same effect
and priority (subject to Liens permitted hereunder) purported to be created
thereby; or

 

(j)            the guarantee contained in Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason (except in accordance with the
terms thereof and hereof), to be in full force and effect or any Loan Party
shall so assert; or

 

(k)           a Change of Control shall occur; or

 

then, and in any such event, subject to the agreements set forth in the Side
Letter between Borrower and SVB dated July 3, 2008 (the “Side Letter”), (a) if
such event is an Event of Default specified in clause (i) or (ii) of paragraph
(f) above with respect to the Borrower, the Commitments shall immediately
terminate automatically and the Loans (with accrued interest thereon) and all
other amounts owing under this Agreement and the other Loan Documents shall
automatically immediately become due and payable, and (b) if such event is any
other Event of Default, with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall declare the Loans (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents to be
due and payable forthwith, whereupon the same shall immediately become due and
payable. Presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

 

SECTION 9.  THE ADMINISTRATIVE AGENT

 

9.1  Appointment and Authority.

 

(a)           Each of the Lenders hereby irrevocably appoints SVB to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the

 

52

--------------------------------------------------------------------------------


 

Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.

 

(b)           The provisions of Section 9 (excluding Section 9.9) are solely for
the benefit of the Administrative Agent and the Lenders, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.  Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities to any Lender or any other Person, except those expressly
set forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent.

 

9.2  Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

 

9.3  Exculpatory Provisions.  The Administrative Agent shall have no duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Administrative
Agent shall not:

 

(a)           be subject to any fiduciary or other implied duties, regardless of
whether any Default or any Event of Default has occurred and is continuing;

 

(b)           have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), as applicable; provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)           except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and the Administrative Agent shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by any Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.1) or (ii) in the absence of its own
gross negligence or willful misconduct.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of

 

53

--------------------------------------------------------------------------------


 

any of the covenants, agreements or other terms or conditions set forth herein
or therein or the occurrence of any Default or Event of Default, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Section 5 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.4  Reliance by the Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.  The Administrative Agent
may deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent.  The Administrative Agent shall
be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or such other number or percentage of
Lenders as shall be provided for herein or in the other Loan Documents) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or such other number or percentage of Lenders
as shall be provided for herein or in the other Loan Documents), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon the Lenders and all future holders of the Loans.

 

9.5  Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender, any Guarantor or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action or refrain from taking such action with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

 

9.6  Non-Reliance on the Administrative Agent and Other Lenders.  Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys in fact or affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereafter taken, including any review of the affairs of a Group Member or
any affiliate of a Group Member, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender.  Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such

 

54

--------------------------------------------------------------------------------


 

documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of the Group Members and their affiliates
and made its own decision to make its Loans hereunder and enter into this
Agreement.  Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Group Members and their affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Group Member or any affiliate
of a Group Member that may come into the possession of the Administrative Agent
or any of its officers, directors, employees, agents, attorneys in fact or
affiliates.

 

9.7  Indemnification.  Each of the Lenders agrees to indemnify the
Administrative Agent in its capacity as such (to the extent not reimbursed by
any Guarantor, the Borrower or any other Loan Party and without limiting the
obligation of any Guarantor, the Borrower or any other Loan Party to do so,
according to its Term Percentage in effect on the date on which indemnification
is sought under this Section 9.7 (or, if indemnification is sought after the
date upon which the Commitments shall have terminated and the Loans shall have
been paid in full, in accordance with its Term Percentage immediately prior to
such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against the Administrative
Agent in any way relating to or arising out of, the Commitments, this Agreement,
any of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted primarily from the Administrative Agent’s gross negligence or willful
misconduct.  The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder.

 

9.8  Agent in Its Individual Capacity.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include each such
Person serving as the Administrative Agent hereunder in its individual
capacity.  Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Borrower or any Restricted
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.9  Successor Administrative Agent.  The Administrative Agent may at any time
give notice of its resignation to the Lenders and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right
subject to the prior approval of Borrower, unless an Event of Default has then
occurred and is continuing, to appoint a successor acceptable to the Borrower,
which shall be a bank with an office in the State of California, or an Affiliate
of any such bank with an office in the State of California.  If no such
successor shall have been so appointed by the Required Lenders and

 

55

--------------------------------------------------------------------------------


 

shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above provided that if
the retiring Administrative Agent shall notify the Borrower and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Secured
Parties under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed and such collateral security is assigned to
such successor Administrative Agent) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this paragraph.  Upon the acceptance of a successor’s appointment as the
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
paragraph).  The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.  After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of Section 9 and Section 10.5 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as the
Administrative Agent.

 

SECTION 10.  MISCELLANEOUS

 

10.1  Amendments and Waivers.

 

(a)           Neither this Agreement, any other Loan Document, nor any terms
hereof or thereof may be amended, supplemented or modified except in accordance
with the provisions of this Section 10.1.  The Required Lenders and each Loan
Party to the relevant Loan Document may, or, with the written consent of the
Required Lenders, the Administrative Agent and each Loan Party to the relevant
Loan Document may, from time to time, (i) enter into written amendments,
supplements or modifications hereto and to the other Loan Documents for the
purpose of adding any provisions to this Agreement or the other Loan Documents
or changing in any manner the rights of the Lenders or of the Loan Parties
hereunder or thereunder or (ii) waive, on such terms and conditions as the
Required Lenders or the Administrative Agent, as the case may be, may specify in
such instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall (A) forgive the principal amount or extend the final scheduled date of
maturity of any Loan, extend the scheduled date of any scheduled amortization
payment in respect of any Loan, reduce the stated rate of any interest or fee
payable hereunder (except that any amendment or modification of defined terms
used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (A)), in
each case without the written consent of each Lender directly affected thereby;
(B) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (C) reduce any percentage specified
in the definition of Required Lenders, consent to the assignment or transfer by
the Borrower of any of its rights and obligations under this Agreement and the
other Loan Documents, release all or substantially all of the Collateral or
release all or substantially all of the Subsidiary Guarantors from their
obligations under the Guarantee and Collateral Agreement, in each case without
the written consent of all Lenders; (D) amend, modify or

 

56

--------------------------------------------------------------------------------


 

waive the pro rata requirements of Section 2.12 in a manner that adversely
affects Lenders without the written consent of each Lender directly affected
thereby; or (E) amend, modify or waive any provision of Section 9 without the
written consent of the affected Agent.  Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Administrative Agent and all
future holders of the Loans.  In the case of any waiver, the Loan Parties, the
Lenders and the Administrative Agent shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing during
the period such waiver is effective; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

 

(b)           Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent, the Borrower, (i) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Loans and the accrued interest and fees in respect thereof and (ii) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

 

(c)           If, in connection with any proposed change, waiver, discharge or
termination of the provisions of this Agreement as contemplated by Section 10.1,
the consent of the Required Lenders is obtained but the consent of one or more
of such Lender whose consent is required is not obtained, then Borrower shall
have the right to replace all, but not less than all, of such non-consenting
Lender or Lenders (so long as all non-consenting Lenders are so replaced) with
one or more persons pursuant to Section 2.13(d) so long as at the time of such
replacement each such new Lender consents to the proposed change, waiver,
discharge or termination.  Each Lender agrees that, if Borrower elects to
replace such Lender in accordance with this Section, it shall promptly execute
and deliver to the Administrative Agent an Assignment and Assumption to evidence
such sale and purchase and shall deliver to the Administrative Agent any Note
(if Notes have been issued in respect of such Lender’s Loans) subject to such
Assignment and Assumption; provided that the failure of any such non-consenting
Lender to execute an Assignment and Assumption shall not render such sale and
purchase (and the corresponding assignment) invalid and such assignment shall be
recorded in the Register.

 

10.2  Notices.  All notices, requests and demands (including with respect to
Collateral and prepayments) to or upon the respective parties hereto to be
effective shall be in writing (including by telecopy), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered, or three Business Days after being deposited in the mail, postage
prepaid, or, in the case of telecopy notice, when received, addressed as follows
in the case of the Borrower and the Administrative Agent, and as set forth in an
administrative questionnaire delivered to the Administrative Agent in the case
of the Lenders, or to such other address as may be hereafter notified by the
respective parties hereto:

 

Borrower:

United Online, Inc.
21301 Burbank Boulevard

Woodland Hills, California 91367
Attention:  Chief Financial Officer
Facsimile No.: (818) 287-3011

Email:  SRay@corp.untd.com

 

57

--------------------------------------------------------------------------------


 

Administrative Agent:

Silicon Valley Bank

5820 Canoga Avenue, #210

Woodland Hills, California 91367

Attention:  Mark Turk

Facsimile No.: (818) 340-0395

Email: mturk@svb.com

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.  Unless the Administrative Agent otherwise prescribes,
(a) notices and other communications sent to an email address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgment), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (b) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its email address
as described in the foregoing clause (a) of notification that such notice or
communication is available and identifying the website address therefor.

 

10.3  No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

10.4  Survival of Representations and Warranties.  All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

10.5  Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable, documented
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and filing and recording
fees and expenses, with statements with respect to the foregoing to be submitted
to the Borrower prior to the Closing Date (in the case of amounts to be paid on
the Closing Date) and from time to time thereafter on a quarterly basis or such
other periodic basis as the applicable  Agent shall deem appropriate, (b) to pay
or reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents, including the fees and disbursements of counsel (including the
allocated fees and expenses of in-house counsel) to each Lender and of counsel
to the Administrative Agent, (c) to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with

 

58

--------------------------------------------------------------------------------


 

respect to, or resulting from any delay in paying, stamp, excise and other taxes
excluding net income taxes and franchise taxes (imposed in lieu of net income
taxes) which do not constitute Non-Excluded Taxes or Other Taxes, if any, that
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each Lender and
the Administrative Agent and their respective officers, directors, employees,
affiliates, agents and controlling persons (each, an “Indemnitee”) harmless from
and against any and all other liabilities, obligations, losses (other than
losses on the trading value of the Loans), damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to or arising out of or in connection with the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents (regardless of
whether any Indemnitee is a party hereto and regardless or whether any such
matter is initiated by a third party, the Borrower, any other Loan Party or any
other Person), including any of the foregoing relating to the use of proceeds of
the Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of any Group Member or any of the
Properties and the reasonable fees and expenses of legal counsel in connection
with claims, actions or proceedings by any Indemnitee against any Loan Party
under any Loan Document (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided, that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are determined by a final judgment of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee, or breach of the terms of the Loan
Documents by such Indemnitee.  Without limiting the foregoing, and to the extent
permitted by applicable law, the Borrower agrees not to assert and to cause its
Restricted Subsidiaries not to assert, and hereby waives and agrees to cause its
Restricted Subsidiaries to waive, all rights for contribution or any other
rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee (except those resulting from the
gross negligence or willful misconduct of such Indemnitee, or breach of the
terms of the Loan Documents by such Indemnitee).  All amounts due under this
Section 10.5 shall be payable not later than 10 days after written demand
therefor.  The agreements in this Section 10.5 shall survive repayment of the
Loans and all other amounts payable hereunder.

 

10.6  Successors and Assigns; Participations and Assignments.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void).

 

(b)           (i)            Subject to the conditions set forth below in
Section 10.6(b)(ii), any Lender may assign to one or more banks, mutual funds or
financials institutions or entities (each, an “Assignee”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans at the time owing to it) with the prior written
consent of:

 

(A)          the Administrative Agent (such consent not to be unreasonably
withheld or delayed);

 

(B)           the Borrower (such consent not be unreasonably withheld or
delayed); provided that the consent of the Borrower shall not be required to any

 

59

--------------------------------------------------------------------------------


 

assignment (i) during the continuance of any Default or Event of Default, or
(ii) to a Lender or an Affiliate of a Lender.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under the Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 (provided that simultaneous assignments to or by two or more Approved
Funds shall be aggregated for purposes of determining such amount), unless each
of the Borrower and the Administrative Agent otherwise consent; provided that no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing;

 

(B)           the parties to each assignment of all or a portion of any
Commitment or Loans shall (1) electronically execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent or (2) manually execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500, payable by the assigning or assignee
Lender as they shall mutually agree; and

 

(C)           the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

 

(D)          Any assignment or participation (or prospects thereof) prior to the
earlier to occur of (i) 90 days following the date of the Acquisition and
(ii) the termination of the Merger Agreement shall be coordinated with Wells
Fargo Bank, National Association.

 

For the purposes of this Section 10.6, the term “Approved Fund” means any Person
(other than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

(iii)          Subject to acceptance and recording thereof pursuant to
Section 10.6(b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.13, 2.14, 2.15 and 10.5).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 10.6(c).

 

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders and Participants, and the

 

60

--------------------------------------------------------------------------------


 

Commitments of, and principal amount of the Loans owing to, each Lender or
Participant pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in
Section 10.6(b) and any written consent to such assignment required by
Section 10.6(b) (in each case to the extent required), the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

(vi)          (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 10.1(a) and (2) directly affects such
Participant.  Subject to Section 10.6(c)(ii), the Borrower agrees that each
Participant shall be entitled to the benefits and subject to the obligations of
Sections 2.13, 2.14 and 2.15 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.6(b).  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7(b) as though it were a Lender, provided such Participant shall be
subject to Section 10.7(a) as though it were a Lender. Notwithstanding anything
to the contrary herein, a Participant shall not be entitled to any of the
benefits provided in this paragraph until such time that the name and address of
such Participant has been recorded in the Register as provided in clause
(iv) above.

 

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.13,  2.14 or 2.15 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent.  A Participant shall not be entitled
to the benefits of Section 2.14 unless such Participant complies with
Section 2.14(d) and (e).

 

(c)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

 

61

--------------------------------------------------------------------------------


 

(d)           The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in Section 10.6(d) above.

 

(e)           Each Lender, upon execution and delivery hereof or upon succeeding
to an interest in the Commitments or Loans, as the case may be, represents and
warrants as of the Closing Date or as of the effective date of the applicable
Assignment and Assumption that (i) it is an Eligible Assignee; (ii) it has
experience and expertise in the making of or investing in commitments, loans or
investments such as the Commitments and Loans; and (iii) it will make or invest
in its Commitments and Loans for its own account in the ordinary course of its
business and without a view to distribution of such Commitments and Loans within
the meaning of the Securities Act or the Securities Exchange Act of 1934, or
other federal securities laws (it being understood that, subject to the
provisions of this Section 10.6, the disposition of such Commitments and Loans
or any interests therein shall at all times remain within its exclusive
control).

 

10.7  Adjustments; Set-off.

 

(a)           Except to the extent that this Agreement expressly provides for
payments to be allocated to a particular Lender or to the Lenders under the
Facility, if any Lender (a “Benefitted Lender”) shall, at any time after the
Loans and other amounts payable hereunder shall immediately become due and
payable pursuant to Section 8, receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 8(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

 

(b)           In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of  the Borrower.  Each Lender agrees promptly to notify
the Borrower and the Administrative Agent after any such setoff and application
made by such Lender; provided that the failure to give such notice shall not
affect the validity of such setoff and application.

 

10.8  Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

 

62

--------------------------------------------------------------------------------


 

10.9  Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.10  Integration.  This Agreement, the Side Letter and the other Loan
Documents represent the entire agreement of the Borrower, the Administrative
Agent and the Lenders with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

 

10.11  GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA.

 

10.12  Submission To Jurisdiction; Waivers.  Each party hereto hereby
irrevocably and unconditionally:

 

(a)           submits to the exclusive jurisdiction of the State and Federal
courts in the Northern District of the State of California; provided, however,
that nothing in this Agreement shall be deemed to operate to preclude the
Administrative Agent or any Lender from bringing suit or taking other legal
action in any other jurisdiction to realize on the Collateral or any other
security for the Obligations, or to enforce a judgment or other court order in
favor of the Administrative Agent or such Lender;

 

(b)           expressly submits and consents in advance to such jurisdiction in
any action or suit commenced in any such court, and hereby waives any objection
that they may have based upon lack of personal jurisdiction, improper venue, or
forum non conveniens and hereby consents to the granting of such legal or
equitable relief as is deemed appropriate by such court;

 

(c)           waives personal service of the summons, complaints, and other
process issued in such action or suit and agrees that service of such summons,
complaints, and other process may be made by registered or certified mail
addressed to such party at the addresses set forth in Section 10.2 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of such party’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid;

 

(d)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, WAIVES THEIR RIGHT TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING
CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL
INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY HAS
REVIEWED THIS WAIVER WITH ITS COUNSEL;

 

(e)           WITHOUT INTENDING IN ANY WAY TO LIMIT ANY PARTY’S AGREEMENT TO
WAIVE ITS RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right
to a trial by jury is not enforceable, agrees that any and all disputes or
controversies of any nature between them arising at any time shall be decided by
a reference to a private judge, mutually selected by the Borrower, the
Administrative Agent and the Lenders (or, if they cannot agree, by the Presiding
Judge in the Northern District of the State of California) appointed in
accordance with

 

63

--------------------------------------------------------------------------------


 

California Code of Civil Procedure Section 638 (or pursuant to comparable
provisions of federal law if the dispute falls within the exclusive jurisdiction
of the federal courts), sitting without a jury, in the Northern District of the
State of California; and the parties hereby submit to the jurisdiction of such
court.  The reference proceedings shall be conducted pursuant to and in
accordance with the provisions of California Code of Civil Procedure §§ 638
through 645.1, inclusive.  The private judge shall have the power, among others,
to grant provisional relief, including without limitation, entering temporary
restraining orders, issuing preliminary and permanent injunctions and appointing
receivers.  All such proceedings shall be closed to the public and confidential
and all records relating thereto shall be permanently sealed.  If during the
course of any dispute, a party desires to seek provisional relief, but a judge
has not been appointed at that point pursuant to the judicial reference
procedures, then such party may apply to the in the Northern District of the
State of California for such relief. The proceeding before the private judge
shall be conducted in the same manner as it would be before a court under the
rules of evidence applicable to judicial proceedings.  The parties shall be
entitled to discovery which shall be conducted in the same manner as it would be
before a court under the rules of discovery applicable to judicial proceedings.
The private judge shall oversee discovery and may enforce all discovery
rules and order applicable to judicial proceedings in the same manner as a trial
court judge.  The parties agree that the selected or appointed private judge
shall have the power to decide all issues in the action or proceeding, whether
of fact of law, and shall report a statement of decision thereon pursuant to the
California Code of Civil Procedure § 644(a).  Nothing in this paragraph shall
limit the right of the Administrative Agent or any Lender at any time to
exercise self-help remedies, foreclose against collateral, or obtain provisional
remedies in each case to the extent under the Loan Documents and applicable
law.  The private judge shall also determine all issues relating to the
applicability, interpretation and enforceability of this paragraph; and

 

(f)            waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

10.13  Acknowledgements.  The Borrower hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)           none of the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

 

10.14  Releases of Guarantees and Liens.

 

(a)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, upon the consummation of any transaction not prohibited
by any Loan Document (including any sale or other disposition of Collateral or
sale of Capital Stock of a Guarantor) or that has been consented to in
accordance with Section 10.1, Administrative Agent’s security interest in such
Collateral or the Guarantee Obligation of such Subsidiary Guarantor, as
applicable, shall be automatically released without any further act or action by
Administrative Agent or the Lenders simultaneously with the consummation of such
sale or other disposition; provided however, in connection therewith, a Loan
Party

 

64

--------------------------------------------------------------------------------


 

may not file a termination or release, as applicable, without the Administrative
Agent’s authorization, which shall be provided upon such Loan Party’s request
and at such Loan Party’s expense.  The Administrative Agent is hereby
irrevocably authorized by each Lender (without requirement of notice to or
consent of any Lender except as expressly required by Section 10.1) to take any
other action requested by the Borrower having the effect of releasing any
Collateral or guarantee obligations (1) in respect of any transaction not
prohibited by any Loan Documents (including any sale or disposition of
Collateral or sale of Capital Stock of a Guarantor) or that has been consented
to in accordance with Section 10.1 or (2) under the circumstances described in
Section 10.14(b) and (c) below.

 

(b)           At such time as the Loans and the other obligations under the Loan
Documents shall have been paid in full and the Commitments have been terminated,
the Collateral shall be released from the Liens created by the Security
Documents, and the Security Documents and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.

 

(c)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, upon the consummation of the Classmates IPO, Classmates
and its Subsidiaries shall be automatically released from the Loan Documents and
shall have no further liability thereunder.  The Guarantee Obligations of
Classmates and its Subsidiaries under the Loan Documents shall automatically be
released and all Liens granted by Classmates and its Subsidiaries to secure the
Obligations or under any Loan Document shall automatically terminate.

 

(d)           The Administrative Agent agrees, for the benefit of the Borrower
and its Subsidiaries, to take such actions, at the Borrower’s expense, as the
Borrower may reasonably request, to terminate and release the Guarantee
Obligations and Liens entitled to be terminated and released as provided in this
Section 10.14 (and to evidence such termination and release), including filing
UCC3 termination statements, terminating control agreements and taking such
other actions as may be reasonably requested by the Borrower; provided however,
in connection therewith, a Loan Party may not file a termination or release, as
applicable, without the Administrative Agent’s authorization, which shall be
provided upon such Loan Party’s request and at such Loan Party’s expense.

 

(e)           The Administrative Agent agrees to take such actions as the
Borrower may reasonably request to release and terminate its Liens on any assets
subject to Liens permitted under Sections 7.3(c), (d), (g), (q) and (r) (to the
extent the Administrative Agent’s Lien is prohibited thereunder).

 

10.15  Confidentiality.  The Administrative Agent and each Lender agrees to keep
confidential all non-public information provided to it by any Loan Party, the
Administrative Agent or any Lender pursuant to or in connection with this
Agreement that is designated by the provider thereof as confidential; provided
that nothing herein shall prevent the Administrative Agent or any Lender from
disclosing any such information (a) to the Administrative Agent, any other
Lender or any affiliate thereof (to the extent such affiliate is bound by the
terms hereof), (b) subject to an agreement to comply with the provisions of this
Section, to any actual or prospective Transferee or any direct or indirect
counterparty to any Swap Agreement (or any professional advisor to such
counterparty), (c) to its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its affiliates (to the extent
such affiliate is bound by the terms hereof), (d) upon the request or demand of
any Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if required to do so in connection with any litigation
or similar proceeding, (g) that has been publicly disclosed, (h) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access

 

65

--------------------------------------------------------------------------------


 

to information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender, or (i) in connection with the exercise of
any remedy hereunder or under any other Loan Document.

 

10.16  Patriot Act.  Each Lender and the Administrative Agent (for itself and
not on behalf of any other party) hereby notifies the Borrower that, pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the names
and addresses and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Patriot Act.  The Borrower will, and will cause the Restricted Subsidiaries
to, provide, to the extent commercially reasonable or required by any
Requirement of Law, such information and take such actions as are reasonably
requested by the Administrative Agent or any Lender to assist the Administrative
Agent and the Lenders in maintaining compliance with the Patriot Act.

 

10.17  Publicity and Related Matters.  Borrower consents to the publication and
use by SVB Financial Group and any of its member businesses and Affiliates of
(i) Borrower’s name and logo and a hyperlink to Borrower’s web site, separately
or together, in written and oral presentations, advertising, promotional and
marketing materials, client lists, public relations materials or on its web site
(together, the “Publicity Materials”) and (ii) Borrower’s name, trademarks and
servicemarks in any news release concerning Borrower, provided, that
Administrative Agent shall provide a draft of any such news release to Borrower
prior to the release thereof for Borrower’s review and approval, such approval
not to be unreasonably withheld.  Administrative Agent reserves the right to
provide to industry trade organizations information necessary and customary for
inclusion in league table measurements.

 

[Remainder of page left blank intentionally]

 

66

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

BORROWER

 

 

 

 

 

 

 

UNITED ONLINE, INC.

 

 

 

 

 

 

By:

 /s/ Mark R. Goldston

 

 

Name: Mark R. Goldston

 

 

Title: Chief Executive Officer

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SILICON VALLEY BANK,

 

as Administrative Agent and as a Lender

 

 

 

 

 

 

By:

 /s/ Mark Turk

 

 

Name: Mark Turk

 

 

Title: Senior Relationship Manager

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------